Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 1 of 67

Th THE UNZTED STATES DISIL2¢T COURT FP THE
NORTHERMS DISTRICT OF FLORTDA
PEWS OLA DEYIS TAD

Roland larky Seiebot
LOCH p56,

PMoirobt
(a2 3})30v 4) Tha MAF
V5. Re 7 kart Net retel
) ho, Dulge Yael. Febespabick
bEcet White jhecdyepal., ) Zz
Debeydavts

KESPONSE Jo DEFENDANT'S”
MOTION YOR SUBHARY SvveeENENT

— Comes Nos the PlarinsG KOLAND CARLY SNINTLST, Re
3 With No Leoal Cavuce-Hora, Dor te h< hive % Osplopr4 Yer Ong
Expertise of Kuxvjedge dlaov-+ }4lo Aro have & Jone V8 Story
OF Seyer ers) FIInesS Wirt  nurkyrovs loramPlmaty Pryde
inpatrent meatal health Vnits Vita the Departyrredt of lovece
tions, Iphic 0) ecay Shas the Plant's Vert |eclty States °s
Very Fepile Gnd “Plant lould be taker “lvartoge af perak
v6 thiy, fia Proper PelSor?4 Val heseloy Biles This Cesgan se
to Debendlon}’s Vlodion bor Svrmpsey S\pOhicr227}- Lerbs 4bFs
Msrvrsble (out Lr Sippart oF pris leypse the Plosonle
Slate He followin $

_L.. Plath pth3s enteed te loppens16/} j TunrHve
Avid pepries/ ant oy Pxsurrec/ ASP-AGES.

STheHeny OF HATERIAL- FACTS

bn Mach 15, 3018 \Veloal Carly Safirte CP lop yFPD Filed
ye)

 

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 2 of 67

hf 9. Complaint Wi Wh Wyss (ook, ee (Noe. I. Plata\iht 9 iO Proceed), WIP) C17
atovan an Amented Consplatit (Doc. bb). Platinsift > Proceeding
Poo 3. |r Ne eye) Zducatfina Mer db he. have adhiplema nor ony
per Fi of Krasledge allway ass rave 2 lon Hrsterg of Sever
mental (ness wrth ypumeyooss pnpiinenis Jide FiApo-Herl- Pye
al Hesfth Darr t lin fre Departawel of (SWeHes, lAid, [lege
MW Sis the p) Jonad LS Meayte/ “re Sto WS 79 ey freee Wel
Vow fe. Li lf pe fyhler MB ondk dye ak Phy, f 4 a Piiorer } LI
He Coley Ff bre Alor fda Dep rect Of L Cyy eces ies

(' Eacd ‘toheobhy hase “LY eg Wess liflecftoerre(
ln sth to-tion, [Dock 4)-2) Plaine “AES ON eats w2 Ae based 4

Vie oF borce (nlloeted OF7 SU cap iee OFT Lorber /b, DH
(Doc 662

NY Placa ys ON cote: 7 § O fz hore OP? iy CXLO TV.

3 oN ak felt. lertteetedt OFZ fbr Vesa tle L¥7 Nuap-ber 6”
L6G.

0/1 Novenber 1d” Jaib Ps tiot PE ley Jposect fr Cel POUL
Yd arpa Cc bir eb-tigne | Lee-totot ?, wer. Het Ayppreat fect
tely 1b! 9m —//. B-type! LL then Lack foe Kane ol
Pevoqleeyl PsortiPf bad 4 Vbea Wi Spore tts Off-cer
Dy rs-tegpher LAr debferd VYrel Uepet Fatas1?), tad bAa tbe

Vex (bs OPE loos O4er p2}.< StS alice Lelhed “ony
fyepa [29 [rex oF [Is ert Le Cell

6 ayPoxh, raetely O of Y hays [o-Le, ae os haat

£) Vo (ope Lord by Cys Lhile [fee abt Wet

Nicer b / nee Se, breice Ther ble lof i Ny, bf teshorins

zy cones) ban oe as Ravel gal ~ ye \ konexlyey

Ate yed a4 D A's bell bent. bdhcer baile fore
byes holdin 4 Cont Sve ext 1458 Sbetld ao bece pas
Heil floor 5S nee, fhege rf Jc4 okbe /c/'@f) ee a

Bete Cell ba ths Ht Hote Pare & dee (Reo sl fae
Jed Lwittes by Ares Lv 1k Herd, Pye 4),

yhes< O suas wipised Eo) Leo 8 /
PMR
ob

Case 3:18-cv-00441-TKW-MAF Document 112. Filed 06/29/20 Page 3 of 67

acaion pp Cloimb9 Pls tlt fohed av nyeIPonpe Orel
Phen Supsped DP Ot the MSL Jaan! fs attergel te
Steal uft Gad Stike Sahl olf rch 9%.
Lpwn Lo leifrr 4 Ma ttl's Cell toe IP plfic fads ;
Protected ts Pryssedly BStvl¢ Ghd Optta tre Panta
AS > 4¢ouf. The We srttl les brat Jorrreay Limes bye
So \2 5-74 YL, hfe cake Mech iares phe. Plapahll lad pref
hicovrt bof bebe aid bet Wechs 042d) sy kicks,
ee ea pret ed pat these Ablblbeiels Qrtred
re PhantllS lel. Dace fa fhe CEU, are ly le
CHi +7 A) yng-te ,S bop (Olrs+hn ay, Phere bLAe f6 LS Prot eg|-
ell ts Purely snd kick the Plélotll to Phe Upper F050,
heed, ane face fumes Hires fol afIPraxiragtl f Q td 3
lhinuteys Yorn St7=, The Woot i LE Lo! hick Ossie |
lyr & eh to fo oc, “nf Jule! WOES oy Corrvrgents [fs ve
7 any oF there obkrefals. The Pe€enilardy wer.
bal y Ving “Lnrracte, MMe? resting Fol baz SolR
(Phe ok ym ISK 2 PR L6ck Pref Paby veleates § |v
Dhysivelly assalte 2A Dyttet2@ fee fl sat} fe
LY,/< Se laps Corled oP 1293 Loff [2 G3 elfar4- t&
Miniaree the Phy3ics/ Fay Fes SostaMed
Yer be fag Prysi ‘coed y &) 53Ulbed Ale! betelek
Uf be bese blhictsls Aaf eycotted te Hs Q DOrl olay
h2009/ tl s98 S00 fy eC-<vK bi PEA DS2 06 Forcr
Play sical CASA Horr, Le Plsiadghl lahore pox
[3 Pie len? phat loss PrR Stat OF Lhe eAtenfVe Lye
bh forts, I SO tet thts as Staft wbrsr. La uh
fio, the nurse Cnty tity the <xapping ticts Wd pel
Yeport Lee ese Jepvousess of Up talifl's bdfuries , lei
(9 be Seee, by Lf Vice ek the Kixedt Lojez 24 (5fr&ro-5
Chi fs Madheld bye of KarcR Videg Cog 49S.

Pyfygi7 alec ely AMS. ACHES be CL Viecthy pelatect
P4 9 28
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 4 of 67

by Plarowll’s Pretec tect Canuck

PLALTLTIFES SATEMELT CF DzSFuTED Feces |

“D3. ue

. Debealsnl’s rave yavect fol MWY Hf \ley 724-0! thé
Plea pathlh6 Loyal) Lorecinjon the use al Celce. Porsvent 4s
lecgl Rule of P4Fs Lov by 4. eee Jobjry ts be. felessten
> al benpine Pysteg Cb raters! foc Lhap feq re Yaz
bengal ol Defentimls potion fal Jysraey Julgr «tt,

le Whedber the Pi till hal 4 elyal 4lbecator7 leith
Deberilont 3 White Hesk tact Petryn 340 4 hayes prior
ty tH Pacpdent, [Autls L4y Hee Pre pote L 7 d< Lead og yp
Ls ML o/ frat (pe siablf AMegedhy pike eit becay braves yrt7 SR
Lhiel wes He. puexiraete C40«, sk the prpdecte heed,
Pe ing Uspoted.

od. [Methes tbr 1 Veier4pbf- olleredt Yap Lesfylanca of Mi So-
0p ence Ls Def, acl oe the SR Debeaf G%2-€3 Lhe telfece
beret Pita > 3 ts UY /Howl Prior te base acted, Lbedhy
ts PhePy oxtr7 pte Case feng pt OEE,

oO lohelher the Petantt aleged ly ko ked beta (a/R SoS.

We,

4. wheth<p doe Ploportell- Leet ary vesfybsate 0/ bSob-
€ dence ts D&B p Lb Heeced, Pethsr, ) Facl Nig K ewe 5 jy).
pier, Feewack, § korreelrg bekre Prey of 7 ed M3 Cell Cea

5 Whether the p) arti fl ollered Chay Vests doce of MEY o> creer
Ld Lhoy< ctw lols ber hey. Chath bug Ces /

age y
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 5 of 67

bos Wi\cther the fo ree Vtl 20d by tz letendsdts 4 5 Ons

the plewatR Ws app led [2 4026 FZ el o/4t ta V)ak-

N464 66 Pestol® AS Aime Of TAQ E's. ly Cdl Jad Steely te
(965. “Lew,

t helper tHe Wee aie ‘, [a Wires Sespited Frona Af) Scan Us
BF e365 bsac3e Le the Defertls fs bf from Prey pups sol
b Se ok LIVDECR IS Orel OXlessV€ fice,

MEMORAMDOM OF /AW

Soorrna Jud mere °5 ts ba ar wt-edl Chfy pl- Lhe recorel
Dofol @ the lo “- qe ‘ hac. Looe ry he 478 PS, ve X Le
DMA pr@felFa/ Lact an d phat the Fs pacty 1S Ctifled Ls
a ule, “£) 9 Mbtel ot loc. ye ed, Ke (Hy. B foe $10)
I yraterte)” Loce °8 one foi “mfaht aCbecp the axtcome of the
Jost onder phe gherns oer Arle fe y. Lib &rt¢ Lopby, Tes)
LPP 5, 24>,24 f, ESC 205 (496)

Pe debforg fons ol Pe Wo obll od de Debeatbores Ale
Squsvely lord raifictery Of te ta. Set-ot wrarg 5tsnce} Jeq-
Wing LP Ls the nchfert ) LAgl hol 1%) LS. 2d, Lhe Fe Les
Died, Ad Ula )4 Lo) Cled, The wey tions ia bye Plavoselt
's /gn plain ft por: day & lamp Necely bafravked onad Yee Je
le bF force @ OIA MD e742 Lhe Loss Jithed fo izle
19 Gh Meaty! Hesfpy folefbeak (ris6 5) Tarts tox Jt)-
Pleathn eel Lote Voit there Ab chavfar bess fey Ce Pop  sere
Lyte, Lhe Yokes bf Por Dept pee. OF Lovet, 5, he
DeLes LLs43, by lark sod, () fy Hod pr D3 0tVF file]
boeing varespor pe Od Peace} ofher Scves! Vel>/ ober
pot lvée Prsd< to D9 G Ve yporn to fy wy Pass S<c/
0A) Jf Ne ley) vy force ty L chitrea/ Jofieraer lye Var ytedt
Hsev7 Valet Her Dvertitt lel lw4) dy exh They PS
THES
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 6 of 67

Glearly 9 genuine Fispe OF Loc,

Tae Fachest Gypets is aBomatertal (msterts)). Dad
Px BE Nirad / §iv, bencther the Sx bf low DY PSL OSCE
a5 VitlofeS Pre Crghth Wreslpent depends obs bebveffae/
it 19)" PP [ed fia @ food - bl, Heart-Le yregrlain
Festore cap ive & by |rctovs ye v2 Jedi sbreslly te C4eh«
HMorry's Heth son y. Pepto, Se DSL, Sle, WR I Ct
195 (15 f2)¢ lebi Hey V: Moers, VIS DS, Ba, B96~ 2), ISH

LBU/966 )- Da beet frat force wy bSed lyppen of roys-
ke lA WWVI-€0e55 Gy, bY 29 4 PPtype7 CACESSLR tes Ataf
Neeg, i 4 feq Fo Sel Le AVL C29Ce. Drees Pre Defers ler

4Cting "hu licfooSly Aeel Sd Spiel yp ba Ly52 Moay”

St filler Vy, Lethe sy W3 S$. at M635, lag f CY (¢/%40);

Diver v. Lelins, WY Fadl 56,59 (5) (ir./9 6 )s bierv dy.

Haloneg, 366 Fo sup. 2d J Yl, 193-54 (DI Msy, 205). A

1G Ye9 9 bi Jory loll Fad for Phy PLACE bosged 22 bre
Poets ta Hh, Vhiot (Fo Cron 424 LC Grab ity Bod
Seay Fé ry dt let YS} Pz lere te Meried, Je-hrafeb.

64 V. Ubéty lobby, Tex-y ype,

Jie there 972 Beale Td 5b23 ol malertel Lacks ia
Lik (Pte jLebeqilgats Jeotvoa fer WPro9ry dedgroend Juld
Le (hey fecly Ey Pe ciol/ LL e7 D/3 feo LF fy J OI IVty bare.
jo Lvs) l opapfe-tehy LYDECSSY ry Péf.- Prsye LE S U< al
forte. (a Hae Firgd pls, Je Bea y Deka Cantyhrf
L. bpp. We}, M27, W/ > (Ld, Go. (258) L alley [fog oF
Liprenked blots Le fr. Loce (pesheal & #c4ve/ Sue
U5 ts extesfhre force

TL. Pistol ty ertrpred Lo (ompensoloyry, Punitive et
omnia Ghd [ov Beste Garages,

PO4KE
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 7 of 67

Defendoats Ceive bhacte Psrrll Fils bo Stee
4 (Gira leh; bah) Cte ira ts 24Y Aorasgcy doe £- Br
Lact phat he. kst/s ts Yerte 4 BD SoS] he ry Lb FS
or CMG thn lle J OyqirmbS Yeadl Lan4- DY 9/2 ALG he opp fey
Ll spaiges bray Pre Defenrdy bh VDIF foe Li 53d Per SU-
Ghd ta VALS L, 3/992 & Ce Laity St4be33
\ lo Federal Chil acter pay
be brit be q PSN lon (eyed ‘jta 4 gf /, L V1 Jon, 07
bhheg (oipeckiong/ Loctl Sy Jor [ate of Peli ee
5 bit belcit White feo Csde at Wifbert a porter {Lopte#2y of
Physscg/ a jory, “
Deter! 448 Lb b4 Ls “US Sseyr4- Mocr}- Are ¢/ Dilly
(wert PS fia 867 Lat, wills QUSL 8 199 De (6),
Lepapars9boyy Cbad Qai'tive Msp70 92) Ape Lgvet lable obsab
Peyssol {oy sJiry Llad Chtsz Phe C935 of — Wye Vv. Sie
£39 V3d WAM? (2) bold bag Pract de Vaca Leot
oL Hewfs arp /43 Poyery, Leben bolece Lojelley, Lyy2fyl-
Akabhy §. upports ” ’ Nee Lochiiu, Prt 3/96 ED opp le)
Le. ltr str tyfions/ Clery 42a Psdlufley be veccyery al
lopffers Jetovy bhiel Puy dive LTsyrotl E) 147 be r3 Le ck bye
POOL!) He (/ $j 3 Weel Wecudes He (Kreg oF L, PUpe?s 5
fevy Wad Pew We Wermoes 9 the Gbycrice of He ‘cni)
fr +e Biss ofry) 5 SPortl y. Hx, 562 F.2e/ JR 55,/2'}1
LV. ® (fn Ha?) C Sts-4529 Aba-} 9 ace prechde) Qh
Foprtedes Claiveas for C ape stop 2d foytlive (elt
letb oud 4 Pl ior Showhag 26 Prysfes/ fury) : NKerY
9ckarg 2G X03 225, 299 (14 (a, Ly) (“Cop freoss-
ry hensges Uneea ¥ 993 ory ae Meg ledl bely 3S on
4¢c4v9/ Pa furtes (acted by Le lich eatlgta+ 0 lon? be
Presymed 0/ basect 07 pre deylrect- Valve ob fe laas}ff-
tonal VEghts prear pxLlelerl yar Woletel”) Mr Wrysiesl
tot reqprapjert Te 3 fe 9 Lerles/ Cop's, Fexidul=g loge
ttuteral Yaims.Haits Ve barra, Vb Fd VISITS

PID
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 8 of 67

(1% [in ooo) .

Mel) Plsintill oy veqvedded Lorypensstevy, Wathy-
Crate), Grd Qotioral Morasges vers Pha Defarlsr ,
brad fF) Crt-Hed ts Sofa pplief boo sect oly Hr Faffots by
OCLs %

)) Pisarbl £ | hsy Cec J), r f bec & al [nfl OT, Of

»)PwiMitll 1S 4 Pitre Lebired fy 4 Pyireh ay b-Praf
LleChine | IG cys

3) Platolill Yeek Larne ber Perts| bad Cpreffore/
fejiny Sokttret Wale ta Lif lols

abd (4) Piatt fray rade 4 Privy Dowsiiag F “Physical ta.
je poy bi feloyl pref Salp the | led gly <loret (Ltedcal ?} P>)
Git E Miler + A) predved retard S Foy le Woe 94d hire Kea
Ye 4104, bit gli Prat Held Latve4 Vile Footate Matel-
Le. leet Pourias het of Ars Fup, Grd Low hts Cin
head beck acy Heer Ue pping bobs: Gread, HS JFt eye
ss fia O57 elle, Lh Eel, ig hie, Hf. o Leff bbce Merz
And Llékse | Hid fer pj. hise fy Jeo ha Jt Flo?>
te See Les Cthay acl, Broker y Lhe Ly Shots Lx} Wir

A, LEE Veo ffai2r<f CL7 B¢fbeL 2 fers
oe

 

 

Defer tls W9-£-S they d of te ASIC“ t LY lef Leda low 4?

L.3.6 3/999Ce2 Mhees ret tebrve® Phy steel Fofir¢hhe

Lkventh (ketwrt hss held that-ls Sotiky Pe slsteg
She hays kegf be k YA PUSS De PPB props Poltlyrely Ai?-
yeett het be atapllcvnd, btaf tec? 04 12 Cpe, eposl
La §e3, ZA Shaid bx pest ect Sre- aig, LFS poty be.

frm C OJ€, bfx Yh brah OF Physlepl lofiry [nfepor de chi

Pea by 28 USL. Soe, 4a bederol Stolile fr lrbes 1

4 (yirse be Jopcbh 20-24 liye loloy OL. Dt} Jb
te LEEPP IVE Qnet hey p< (Sébs Bf eclevel Old KGS)
Aa remires @ Shewheg af “baclihy Lafry « belofe lore

P5958

     
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 9 of 67

Lind veslates Ye Statote lan ye Sentened Lo move Witt one Year fy
Visor |

Bully way 5 viol defied ta the Sistute jWseier, Jerevel dbbe/
Cedeval Crimbral Stototes deline that tem BS neon ivy 8 co abe
ASfo9, \tvise bunny Of Elis fiqurement-3 Physt 65) Poin s TF ne 3) $ InP.

F))ness

Arment 06 4 function of 4 bidily ember, 0%, 0/ Yorts] fac
lity i or ore Olle fy vf be toe Ded f, Yd ster, res tetas
Poppe” See W VSL 983) (YS) 3 Gdeord 19 S.C. 3 365Ch) Ly;
NW USL. 8/55 GUI 19 DSC BIS) (2),

“The fh vrte) Sujtsivedt Po Lr fei, Wb Leif
With'r Pe (per iets of Posse the feoP bors, @) Ne Of Sutter
fers lots, abra Sfous of hrofs<,Dystes! (prey OY GIy elo
ih bry bs bre Locly, 6 ots re Leogpovery It pray hw
bben See lye lhtns v. gly, 135 L045, 79-79 (2010 )( Rr
Coy’ am) (“No joprtde lho FS AW9-H foul 7 beoder Py Get J
lbes et- ks Se hi » L J ile tes Pruses 9L5 EXCESSIVE Qeute (/s Ny
Myely becuse Ire fies bre bd fede Lo CF Cop-< hkvtead
LY PsuS fa fury “) :

“The. fay PE) MeS4¢9l5<cf by Pe Poh LE perc
Ghod 47< Net Ux Furr, 95 9 Vis/ahie 6F obey Cara3ti}
pte79/ Fohts fs never tle Patafins, We Pipl Py Ohy fare
Dinah Pan Ghrethe fer ol/ bPahbts are Of <Gls/ S L947 fie,
To Soy Lad one VFolrle I$ Mere Wifey lhl thee Hills /é
(via) ) liber bY Gle< CG¢¢/ helere Pe Jou, ) Lewcdd Opprevs bc Vert-
itty & F Lhose bbs todd bry te epply Lhe Cte af
: / WN Li14 Lhivble Jey 9 “tl epypd +e py Tt BOC
4 ¢ AGU Jy

Delentlonts yest Lhap UV odlbve’s Lnfurhes We

lle Paierivne s lua, ty S0ely hx fs het enbbled “te Corapense
d ry ded Puirhie Wsnage. Tbk; Wssertin fs FHLSE.
Ploirtye’s § ah vie J i Prve Lhary He Mins PS
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 10 of 67

Whe ts te boc buc-he Wt net Loke Pets LyeyP iz Site,
36 Cloned py the Deter ontsy bot brat ese aphrevy 5
Ponpeserye 4 tied OF hig Jel leith Le firb tok of. (sD
DoafichooS Gael SAVSLC. Nab ich > of Pad: On ag beth

The Pode AE | bathe

£Q¢e Alt p fe Eros

 
   

 

  
 

V. Doy Do. o i LV- Ka ili, 06 ¥ U.S, Fo ae
Diya *YCMD, 6a) fir.) 9, 209) Difeblt Yoed) ahr: bg
Uli toe of Kicking. Kicking 9d vyiv Fepper prey o7
? med !’. Yioprect Wer, strote Potle Pe Pain? f ‘L raihy
5 Edvsrd v. Fuller, Ds. bb ~ V-O89 39-1 1K-HEH 206F-b, S.DNt
EXT A639, 94 *Y (D. Lode Hr Dyaesp lwpabldnel)
belay [hat awl, aMegp-bizn Pace

LE 2 £062. Ql ble ao By Hz ay ce pis fad Pered
So3ing lorage bs <7 bebe kel Ifa, One] Subse
quent ‘seb herdich es, Lerpateas A moe doar de

puis i (Was
ZT + Shoo. yct he [Mete2d ote}. these 6 Lhe Cf os 27 Ap'}-
dha} OM Dobdhers Grfeed Bre cl/, Ved Parole (Rely
it herd bs belive Pat. de Deberlerls Ke Jt Sect?
Daou Lace lay he Prclely LtLL HeP) gp dibe Wegally
Paied Vales De dex? ss ) , breld, bhty her kd Lhe]
aad Petrsre Iya Esky both § edesl Des Bute Lito pre Dior
(Plsced Pre Herat bl “2 ky rast bee és dad fre lA
/ S19 Wf Je Car24 phx Net Diavabilh § /L2 Jeb yesdy Biot ),
lye bles hens jFeaeck, Wap Ao2eel rho USd Slee
(yal haste pre lel thlny Prctlydey Whe Hey H pita Pray
Pyypbs lwhlle LoePY, Le4,) L py 5 We lle foe Foe! LP Ae Oy
Miike Cad resfs-4o-r 2g Are ae hy GL ytaleas ta Stap (4
or Help pheiv (eho of leh) pot Pez Lolli 4) bf phe
Cell te VW ita t, LE [Lo AS 2 SCL ky Moen NW rece
had ped dnd Scale, Bye lett Lacebuoler, and 9 busted 9n

CP S910

   
  

 

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 11 of 67

Ond bleeding bettern |p Bustepen Vth Blood fsp
or Lorriiog OvE of his Mah en bel Head [apna bse is)
“Zt Shak als be Neted Het vane db dese
0 fic's/) leybe Lees Le--2 Ve sc? O EL bs Lats lore
tha PMS Saati ert.ba« Rdoyt boy lovither ta Iyessed YP,
Cpr Dy GY Le DY, eS, TLhES JS Lh Jes Phe L6/
purk ol 4 bolsifsed (Perf 9nd As sIak« Sore Ves pasts
kes letke /M4le fla Ve (Eyer Up, OLae Set of feel. Lositles
jf) Baw Lape ft Ioeye Ded [ey QL Doz Defer gels Qed
Avot He re plese Ps be prely bers by hear er So
1S bb be everts Prat OCCA,
A)se Zt Shoult be peted Lx. Dofa2lyolis)
Dse of YOR /'s Contr ticHrsrs Pye bse of Lore Reports
Migs Defe-rtorns Dec lorie, Oa Jatero4 gtoysey )s
l Drhilebintes lool Jf 4 4s Caco b-fhers, “We [vet Wing
Liner by flow ibte White eed pd Pfroriprdtely
2 EPP Joo hel jn WM oft PEiig dll S (ctl, dbl Day yl
[495 |i bhp the Floor new bt § Celt bor, Prior, LL
bp peapedt Kr Ira bife Wael IY SPor Sie, DDascel bly Wert ll
Dolby tor, L ot¢tenpret bs 9 9 vesPba se repr Vuiobl
Lei ph ovt 9p S0ess,DP Metta le shel net eyed fs anLyelp/
Cy F seyporse, (White Heal Detlarhion PFGE NV line >, Jydetior)-
44ers rey fae 2 link 5
tee Wn While Heayl Declata-fiov2 i, Stele ly
PK 19 Min, 3 Dtdertor Wa tet LA be bes Sxy Je
Candles Kava s He (ortrolictivn of (cnklect (orn
1 Lectexecl He Corll, cling Kourel? Adak Herp
Dal Ale Jaz M appayimate? 2b9p® Lee Conley
Yowd3 , He Ly He one iy eek Hes SelE 2 t ve
Be Plt (€7 OL 2:08 90P Le (ontydietin of
ont lick Cope @ ore the Loxed Lyng loprere LOWS Shows
J -teleal li) Pe bre Cara hock 20 fpr Gllvchrs
Round ‘f skin 7 lh the Dl wthls CVE. Ber At bol
PI4C1l
re

Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 12 of 67

Me bvar Lhste Hes N Lye f atler Pte ds S54 9 (ERPB-
hye lem The Part. [6 Pe bol J by Deberateat Mice
[ Whip Neca Dut lees los & hy Le Ce ke Dpprexiymtdy
2-3 Nivtve Lt by tine Del Lhe Booey / he, eck OL
iy Cea or Carl iy spre, Ths Cal Sblrcer hu

Pryf. Ls B-tter tad ts 914 9 KR Cyn ge Dat The:
Neves Bon ") Oy Kook CYY Lg l <a Ort] A; d iL, 2) ALe Lyf
lity Loi) The Merot( Aapre Jy 4 yerg/ Ene} te
Lorne Dre Panill bs Mole bn Wibayyp Vhs e,

bf predl’C.22 bres De flecnty) Mesl le Dreley P-xief
Def Die » Sle Te. fpced Ling Lames Li Ses

OLE cif, Mp yon LS Px bee y bn by Ls fake beuty
[ <p 5 Co, Ve larylficdhives, br lib) tel. Cote Oel a Gf
Res ble Leer LAlp etlead Deploy g-+it, pte dty Ji §(o9-
Aveta PR ovr Ad Mp rex, Wakely mo Y (7 col WP 39° ) oY
Dace, ChriaA Pestreh, Vrs Sry iy Lbs Dee dav odats, |e br Ay

ie) Read Act apprenmyetely Qroepre, Tels ltt

CL 97 They fe gS) 4 be Obs lorily cba Rota Ael Al Yfrexsr

“hely dOS pr? Liss flere. Lbs Zee! Ly Cspcce hii

us Alen grid Wal Mie LIbe Mee) bhh aver .

sak Atle Tyy te fin be Rey brett Pe M9},
SUL Abe Fixed Ayers Li Pricey bl SFroty Sot Jehfoe,

LS Hc bal] bak, Keay Lb jety The DOL e,f LS)
LL¢ Leer LA Le Ae, Lice Yesceck, Lilia sIg+ Wreby
LV Nec Lp, Ghd Waa OY ODO ALS ) 5 Le Cn biel,

[ My ph CAivz LD LP raf be Lua Likg L: Wy)-C7e5 Sy J
lies vor), Ay You koas, loyection bf Licieds La Ling
Le vlher- Lo — Shaliege Wad IR 7) loyey if? €4&7 obre/.
L294 doing, We £s0t Pratl Vides pry Sha, Sone Phy
Mikkevntd 1S he bbayeates, Jee Reaiock edarvo pag
[Shine D, Whete Heed Declortien p92 Vine 3, Declogrerg of has
Page Vine, Cyedl \\)ong Camer’ DO p92,

© The Debeundoot then dy to Sis¢e that Pt

Fage [2

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 13 of 67

NaFee \pPesss Ls be®)pwose entirely vnin\ured attey dhe
Wide yet ("J to StG¢e hat he had plowed Pooritey WC
nig wt hrs Wlovty ancl Moc Py Chin Ares. 4 4
igh : ol $6 Mhucly Bho 9 peaswibeole (PO Siva L0otld kets
Vo hed ts hn SuSloMad 94 WAteef [t UV for Hre}-
45 happes (Revies Hed Mand bé« of bored (sinew, Hethe
bye 6F kere of Mv 4, he le K paid, Hades! Report Zk bjt
A eehesl Report
be Ls Ae hoes. Pref. Abe RC FIOLDS of Phx
Delerd ord ese PN Proypked yal Cor lede/y Vrrree-
wy Pes ages Le Shes prid Prey a¢ledl let ty yeckles% jin-
Viebepeack 40 flax Marritls Wot) ved MLM, Polcx
byl AU O>(fe (desire) és Safe “pre oiob ill. 45, OM ence!
by bi ‘y fAayufPes, nu P20 vad loses hele Pri Sones hydb
exyey fyeyles SAM Bet por hve Larayes rd 4Homess
Jee buf Phe Se Lose We LvL) he phe te, 1/ £9 fl livar?
( thrdg ) (oecy 5, AlsLarc )- Jez StL V. lute, Lol Vd. 4
Ub Sag Hlv Peshed, 62 F.2d 1269,/9)9 (blir, PD)s
lilivsins 1 kv horan lovabyy 352 £30 99Y, fo/5 (5° Ui
gpl" ut SS PS IWISS Doroges We bhawed hi l5 Buf Pod
bf I fury *A (Prarie GWird Prxy [ied fig Ane WSengz dF
GON G/ Tor 99¢ hhee Preve hss brea 4 (asd 6pvdiaes]
Yio/ shud) j Accra, jus Iker V. Baht , DP E30 bbb) bP4
lir. Joel 3 Mobivrory be Cathar ays loarty, 424, 3d 153,
Jt/ ( Le [fr / 968 ) Wed, tucr fi Pe (ovsf Wei es oad
Vo itabi ll 1S het Cob Ned Ls Ler2 Peg33-46/Y 92> 255 be
is SHY Cbibbed bs prithive dnrges $59 [kta sl
Mw, |
Dn he axe Prat tre lord beat Yes) loc (bor.
Gory D5 G2) ; Pr Vein bE lewd bx Cotpled Le f¥ESU-
pred 992940, Jee Fleriph's loraritaty Schoo) DPS NIEALY.
DStechy9 OS PALS 294, Wo, Wo W0b 3. C4. D237 FN)
And y AER Phaizrb bf, ye /395 L99< feqQeytth 9

(peqK 2
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 14 of 67

Nu burdher cebiel 9) Nye Loup} Been hy3t 9/1] PIP ely Dh ht.
62s 6 Qrtlled ts Nopria sl Wafyoher , bicty Fy Lorretlel
A+ the bittarr d f phe Detealss)- eld byt lov Sui.
ary Subrracy(Exebit D)

A yng lhc pa Les (Pore Clie VEWMES De
be Defend gots Puctins be D2 ech fe2 Sea al AS: Mf, 4)
VY 694i [ Vine. Pelee fis M107 /225L, a T2992) j Lk phe
bbtber VS 61 4-Lel ) il, C4 LCLe preted, Tt kovuld
lsdlyhe 9 Prien est deff Le,

Zn Phis Lote Whe Woiril )s eautle > Cotpensef-
€ bor hry jeyuries ve Ly Vez Le) Proock x Wek, By Folly
Opel puntrs Dopas4e) t3 Rh I4 bud heat lurcnglboets
fos Le KPI O-4-b195 OF LAS AA Aeacsol Righ}s, Whe bd: ep
Bont Ottad prsty'Ciooly," Tas! Paysies/ ef vy bCeuiped,
Levies Help lemea Dye ot foes, Medea bse sl free Repth
Vletbeg / kePanf Lv bel Pe

The bebentlon tts) Sésted la Herp etna Lhe Plentlll
Cl4iya Ld Sulley <d wi tasty Sn fracturel rrr!
fe Nol fi Up b ited by Ye Prechcss Releyits Src Hpe
Wa She pk My healiel hop LJoge. Tia. Waiatbl Sulleret
9 Broke tole A9%2 Hox hist tawtty les Bake Od
FSP (Review FIP Dole, bse bt loree Regerd FS P
Qo Me Fe thes/ Dpost  Broks soll”), bia Nay 1b, 226 1b
oF 4 his ta (ited i Ax Pairk lt F So EF eed Grothar Ryofie
tooth Pe lee he boas kick Ih Les Hed ) Dunc? yep
Les bhovth +ref Case The P) sind) $E Flt> Ls
Pouriiag Joo JL thy T3l20d Loprjay Ly HS Livwtl> Aa}

ade pA ¢: if Le phe Nfs ZL Jee Pox Droke Too?
Deve. Hed Lipo ), fy & [pe P) giiabit bbl Sha

The Court 04 Hirs{ Thetb All Hes Feeder! Reed

Net DPiaatel Recent lait Shas Pe Porth é Sub fered

Parse LLY
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 15 of 67

Tewo Brel L cofl, fie byap? LS. P Lez bth yore
bev Lb, LOL Pole 2 AOSG CL J\a2ex teende| Pp es/4
Lact W135 The Pls fl beytal 1-6} ¢4 Report Fees
the Printll Tih bbod OS Treks ade No The
Dhndtle Pests! 2 lad / Seck a barra lwere
The PV aired, a Ih tthe loo /. Ales Dro box Ceotl,
aff Lew Jt Japp An Desde | Pi} Lil) Liat:
Wyerl Pe Dotto, Md & [ylin pn Top Broke

Cesth,
The Paintl ib Mil Sufhecd Ly fr x tluted Us 4 bf
Moal LAW Sv po rect Ae Mecbewd feecotts [Review
Hex; C90 Ke Poft EXILILA) Stace phe LA-te oF pha & bac:
(dent, The oy robe bibs Heat loft a He Back
Qh The Do, babe a Lovtl} Net Telk fey - Hi gE
TDr%e047 ly wey/prugin OY Lorarg bel 44 he Jtb/e
ou mule i eee hy Se, The CPlovbil ba £7 a5
p Sy Aacad Dux pbs be eva
iy, Ie 4 J. 4fre/ Seed Als. VSR G/] do
oe o-f ie Motte ke pd /ayad Bor ho
forte (4? Rivet bod, Po UY shee 25 bud He Yotiat-
he The Pl, sot P- Si be/ecl Priz Mig fxs
Vig Jo} 16a Lich HAW PALFS Dov 9 )idttle Poze 1S
Pip Lut, Pl step fe fey, c9/ Legis br J E oF
lithar bx felt Bento feose CZ Or 1 Vn Mia
loke Ci Geter Fle2tof Hes / sg Led
the / ove vf oes Fro yy — Dec. The Dr heap CL bed
Dy iy +s be ts fletl-col NF Lhe ad Vl ahad¢Hle
Iyvdl tS Beas Lip Ly Pe Fetell-cs!, Pedal bet
Few of Yes )ipe’/n oe Wore J8ns-fo Pare Feealy] Help
Trera [tly Hife pe LPP e/ Sy Abot Tumithe
Oty? ng oon bia er Phe 1 ie, 11 vel Kooy». The
Viana Pe Sl Dowd Luts Whied Hoppea His (letheol
Plenty! ett Reco ty lake CE bi Wait Fan J Jel
PIC 15
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 16 of 67

When te Dovtos Look 4 Les Riohl Mand we bbe
eporr Serre /5 ph 53ed) Crag L). L /tett.co/, |, Deng-1/,
Vbjbtel Healt 1 § hfs Shay Prcunent P P ope f Lu Drs
\ocklot Du Eevee Te Broke tt. "hls. v-t The
Plyattl lor long thot Lbis sfx lth his heed
Drrowyh Pos Bick Cet borer ) 6 24-28, 2Q-b-I8 Me
Ms obi Ue tin /i Gq frck C64 Obbesp Lis Reg hf Jb pbad
AY Z350.% Mrz ow, )ég /405 MCE Sl Promlase 18
LNs, Feet W9) Seel/op Ia Ask Lac )4 S194 ple
bets Only Tllarag Aboud 45s frcek Swetiny 0d For
S leek Pye. P/4: wAtWF Oly D-DS- Ly He wes tilling
bbout Jd S Lett sia: LE S9 }y retical Prepoble ts
My haoad’s Rhy} Mond Mord 26 Po Pes Done
ae 99G heed ds be Seen Phage Zhe
Phrintle Sry Vy ober Metheat Provbte />
Las/ Lech frepo Prasad AL Ee ody fi 7 Feet Pest,
bf Sheps Dee! Up geo DB a, GS Ceo) Morell
Ny bs Bourn, De Warpt-lf Palys jee Sy Tot
B robjers D Symp ote » Sloe Jo) Lek Moni ‘Boe
(Pasi atte (#) Di “yy é eat/ AL feel, The eand.
M074 v 3) beek tha} Lyin Pin Ao pas Peter ord he Le
& /. i Tre Sof, 9 LL bhope/
ips oka Lb Bo) Kigh] Male siaviea fe {bel
Nos Expy AS, Dos J Age, 7 5-04. ie Adpawd
LES Reif} Med, De AG $2 Ly /g p) 79 bn ¥ yys
R afJs Y Rep xt Sony PEA op Ye Spal! O2
PRIM IBLE a) ® Woo. heated pde offe eaky fur}
Usd Ih 201 DOF In brderrh, B2 W404 Lhe Jovs
lov rte Dou. ma Kinet Nefped Syperies / A std, “1 (K Meal
Horvts A gin Murse Ly We AVS) / Ph Leopard &) HG- a
tole ) Cpl AH baijve/ Leg Pb Labret
Lu 9ild-lior, he ley $x lobed Sre eXomnin-
Mey Wil Net repard ye dos Jerroujyes) AF PloxpfF

Page le

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 17 of 67

ihoriey itch lon be Sees 4) a feviewy ol phe fied
Lin Weg) Grd be oadheld V fe bE Fae Vide
Footage

Dh (ORCL. DS FOV |

Rasec | OLs be Leet Habed- Sar S/< Benvine /SSPEOd
BE inate T9l faces Prat heel Ls bk lcitled by 4
jer Y 44 Piel Paz pape res ws f Bi.ed Dy Pre Pag
f VF loere Ne}. fle PDT PIES j 9) tpe A Gbice75 oF Lhe
Defetgrl (5 Loe Lo Wniplepely Drapneces “VY Wd
Laproyokeds ths, enteting Platalll Lo Crpernsetary
94 Jor Presvped Marya, 43 bee 9 Pi-faze Abel
Ne yjn9/ Wor 43, Phé Debcadsyts odin fo/
( A WIS Dvd prcrrd ould be DALZ CL, Spe crolhy
lhe Phe VIBLATIE £6 & COUSTIITI6VK.
RI loJ4AT Fs ner He Miaze7s FH Th’ s CS Be
Pls rb bb Keyl Beer Visltior of Coa stlot ove
Rodd Beer lv ladtibsa Wd LIF, Ji uly /5 Vise
Than le PIII PINS i) Le La) Rycck , Kick, Sy, ode
Biviate By "fF bite. Jee, £5. Jgahes y. Dey, Na
J:06-Cy-2 86 (HL), 2008 V.S Dest LEMLS W213, 4.04Y
UH.D, 64,Fsr. 12,2063) wpblshed) holditey dhe
the ge oF kivktes wa bs/n 79 Pepper pra oy
b hi vl Sippel Mer trite Wile poad ge
Prrupns Tague te Ldonts y. Her, Lo. 6 -cv- 6093"
MSK-FIEH, 20 U.S. Dest, ZEXZS B243,50%4
(f>, hy. Hor. QB 7 ROOF) lupo lish Al }alping Pap Ph-
IY ds£ E's a//e4 94019 Pid She loves Pvc, 4 he the
face. ond bitterz 07 the 6, We 1 Wx Rriteshen Pel-
jot, (QS ng Wh LPR. Le rel hikchesd/, bs te] F770t rey
Ghd Subsequent 3, DcVe (reeaehs 5, We hen hry AES poe
tea tle pain ras hur) (otney y Powers, bo.

(Poge )'}

     
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 18 of 67

~ev- §)-WkWw (Wo), 2666 V.S.Dit, LEATS 69523,
44% D5 (HD. Ale. Sept 26, 2066) (unpublished) (ald
od bywised ib Hat lok Leeks L pes/ Cull be
te Pra? fe riryyp!'s, Ohad Hn Prak foce lleqebions
lal Luith St>-od 9 nedion foxy’ Sor? of ed caf
Al He Vayy ML mI vend Pirte04h hole She Dowy-
Le Heake | [ests Iiwise When Flentes Hés/t4 Vatessia09/
ty te he Ip, Pin Meh) )iey Bid Ae PPariop fF Prov ney 9 /axf-
bb hte bh bir, ith yot5/ freopshity Tod bere £54
forth ments / -A L, studios 4? DVithd bs Ge free bors
Asspy/ t Yad B MEL, Va Sophe Ul bicet JL2% beztyo) Abs Spo
44 B45 bb wp holel [boty DIA Bs EI In§ushce 2 de
Cp 9 Ap ME hile Le Laas, fleep frora Paz ect Dae Phat le
5 Sif fesr lef LAPS Jie A Sands es9 CZ bidet Loo
Mawy Dx BF forte by Pr'fon, S4steding Huet Duby tre
Fl byil5 De Py tpreny- ok. L Offa l(LiG25 feofov2S J 4:2 & hed
puye Lojes BF EXtessi* forts fla Fhyrs/9 4ECOM 09 Lede
anslyS 5, Moc Sones Koss (7 1) 1 Jexjon s | Dhe Held #2
lone , [ed bing lormerg PH Shes Weert l 2-409 tig
Of Vsiod tl PbS Nets|ist.cn bal Assgctt pws trots Eshy
\e/bs! Disftte Hon Chime bsck Dd Jear IF. SpbW ap Hb
CY SLANE WeePria hy be Lanerlocs Pe Lsl/, Lys bbey
biter Dy ber Book Ls ) lee? 4 ph lope Pe Delon
Lard Wf White bllicer Pye Fake J] Joak R384 Mofollece
Besting Me Pent far AD praytes, sent f Fold
70/5 ferrrivag da Hey C42 Prag Werrdtl besél ts the
W iiaall Beraad fe, Jostice! Swsdbya ted lleard Are
Desls oF barR layed lea [Dpjeepoley, Dae IY AL OM
by dodice ond llled ber Chere In be Pier Sbler, Pre
“Leg<st tors My / 7 i vel hth rg OY Vnder Vrebes Ve VP vid Wl f
ThA CoO hl dare oF ery Opa Ore Gee of 4 poilvee Me W)-
4 “CK. DP 3 gd Mofo hinld kw Pye SA); us Lou. Ls epypelhy
and For 9 Poble bo Positive Lhietege, by Dee Qi Sebo SLA?
(Pige L§

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 19 of 67

Wairatlf bee / hes (pan yds bld hovel bh een te LIS Neo
Mssvg/4t $4 Pardia S4ote VE tom L. FSP) bier, be 185 OMe
Ryxty My Hrs fice By 9 blbcer Mo bro Frebics| fees rs
lobife Mod Coll) Julbved 9 Bub Cool es] FSP
MMethe of Recorded, Zh Hd» Love Lhe, Prec Jf Sal Pleldl [shes
oa The Wendl Flputl ‘Pobrin 2] bv} Tibsad !tyichy )7
1 V0 for Phe Lu fe ds LS Hag othe Py IKR Teotez
Novel dhe bélendoa} Did bith 4 Perey Alec. kick ts the
Vol wae Face, Ever gchnet.s ede < thelr otory beifjiag
In Lorrtiag by terms leith Hr i Johlice Were} Nopst-be
Os by Mere “Dnsilvd ia) Ra chien Ka Tht PVP ey P-
lete, Z Lo kas Brat lve oKe bl] £ov5/ 94 Phe Coo)
66 Ae CALM Joshice Hest bet Derg Aten Lae
Usd bt bert hete, To's lnjostice k Uetz... Med SS
Ae yale Por Debbi froold hse He lay? Be Cn
Hiv DE#EG Pe fic} Je ive hs Kap 9€ t2 Ae GLa.
‘Racket Wai lite Blix Jo tloe~ hbyirs, oy Bey fiky ds LYCbe
Caf fh WS} be IMU Ey) 1 / We DI Shep) Le bbe has |
Sy Martiag Sad Fee 1, 9X )EbS WY, Ni Leb tore: trop
Shs Lose, The Wort fl, provid ihe Dy) Loup)-Ls let
bad FyoVeS) Ly Py Cafe +> Oury +r/6l 94 Lf oe He Dy
b Bick bnty Site Sats ops Mh y Respect Wad Cpbity
My pbs £350, Te Psiobll bovld thé Pps CB< 9-
b yr yY +Y, 5 f Ses fle Lovld L502 Pebeg Yin as
bad Eepidy “WSTICE! Dra Pict ML bbe BS WH
+ Stor Pre Lott OF phe Aer th<sy 92 G¢ Lo G4
bu ly a, ly blorda DPsrlyzes). oF Soups Keds CL
sz VY olf Leu/d Db L Quire £5 ud FE Abs 5 C95e lr
[Und \p Heaps vod bir Eathay CR) these lboeey tad
Dy Seon ts held [95 Trot 9s you lzts Yoo
1: Ge Pa) Lo op blew Tan, C$ ¢ Cot recites bHi et
bhGas!) bill § Lead ~ Shevlde’ —te ~ Shld-er 04a
WR ts loves Up C2cta thal ¢ hrcey Morey,

pry)?
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 20 of 67

This Cope Seep Lys Saplisdic hd Violen) Jy have pee
layed Opt by Defends) Agow) bhhicer 3 Soorn bs UPbald A
Ma» The Waabbe iofres bere (sSet by pe Voriphfl
hoy Lot L'stiog Phe J ilek OL Ver boxy D SPete Lit MeLeryt,
pr... Beating The PV abté behihy beesize hzers lo Ags
Lye 95 Aaa Pilite brine blicials lases vy fked Pre
lovrd Payoh Dre Uo ollé lifes, br Story by chy by 9402.
aL Lp Jcl! Lill Phe INN CSl LUC Ve Wo viods (A
luyjV/ Lof)Vin lod phe Lourt- {AAS CK Le >) Raf Pa L: ObLf
Iya eying LAG) fhe Pi 9iaAtLE Az) “pre Pyovo7, b2
Poot (et) 02 hay le Q8lt thee") bk ice loleololhy
Roa Ja P1 Seepdy le Le DhA bya heestolhy Leativeg Lith
De Do tof fF, hold " Nike Ape Low (f fe ul Gryed be
o fA. Lives 5 [ow Leland. UCP? £3 lyme Yaradktl [ly ped
Yad Po6d2e9 “er Sto¢eren-pre bhice bx Rea)
Vira bot Pp. Esch y Vet bes) Dispute bbe Had lids brs
b, Lf (LL. Tike 7, Slab ff Lovld Mhrke Pz out? 2» Pale
bis CSc De/Fn SLY Shits bots Bese 07 Kel olio4rve,
EXlessive forte 272y Viblote The E pelt [renthan
ye ie 7S “KP n9rap" +t, Pye lan sChevIC€ BE [ln kerad,
fra i€ sd ofh.cls Mille Physicss thw.) Adlses Vv.
chi’, 503 v.S.), 1,12 3. C4. 995 Nobo, WALL a
Qt /5L Mj £/999) Cl ¢liswsing Clsfro Le 96 Fetter
CVE Lr, Se Phere 24S Me $32, LSE C89 bap Jeo Ly Of flee
boy Megbicg/ 9H eybin), La PHYS [oye Ake” Pelendy1)-
Dll force 999d px TU Silt Abad Valiciiou iy
9t9 7 f 4 Sd Col hy 2 biker Ls lithe Ltoiry lect, /te
L-45 hojwry bad Had Flettics} Apert? Px Veoldee
log: 1619 Yano) We Pr biog Cid tivtltry, Avd Ses
mp Vy Meet b9) Seriny 5% Le bvia Bre Lhe, Ls Dre bec
YM He9d Efe leovf-/ oF Dye } it “ Adi forx LaJeS yu
prey Le+ hive 4 heey that Voor Dofirg LAS \S-e7fas 3
has. eM, Vou Prgr/ Ouly prtive Ls Sree Dey. Dt LEGS IMle
PYCAO
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 21 of 67

Duy ) Ninoy I) Aha} Iegs SQ) f We YS La oso ‘ed Vale
Are Civ crrstonce> ( Jiyson v. Meio, 50° VS. 4 0,
)2, C4995, Mei, TL. til, Qt 156, 108 1/992) [holding
Shep 2 8 SIQO/} OF PUES by P 1Fjan Gvgty i <Su/ bg
in 9 Lrecked Wlettel P)gpbe Vel Predir byes se, Otxl See.
119 WLS) Coo harP2 ds Consdvte 9 Vel 82 wer
mend Lbiry), 29 To) Lise Mewbtl bots Pred dick
Wil) )o Hy (ace lores, Chose Myjury 0%) Eheog lryrr
a Ae Pind ley aS 4 0l= Vols 8° kr é-eatn ae?
git,
bf EXE, VER f, by Ar bebe BL by Coeir4 7-29 4,
“ap Prep, 991A 9efbb01APeD / Poe Went pe pechlhy
Proves / Pray, Yr Joe Jedd ? Des Lands ele Crd. Cad ef
9 Vides Peryiry Lelarhirls boda for § Wiis Jder-
bLa74,

Telaat Lal

 

iff

 

srovoto 0 LM at [och Sls DAL Ee,
SANTA ROSA C.|. ON Daj y pf
JUN 25 2002S Peivtfity [Pe Jt ar
i Gi WHS Ve o39 Lol feclior2) dasd Mots ws
FOR MAILING BY S945 Lf Qa d/ J Lt teig IG.

}7 My? be. 35 83
CERITFLIGTE DF HWZLILO Alp SERVZLE

4, Rel tdb Chel ¥ Shuey heeby betrdty Prd 9 Hox td
Loitect lopy oF foe. foreqbhng botetrad less burnt ged tadx
bhbice of De Mbrney bb, Pe Copite| Pleb1, Tlloho se;
FL. 29399-1650 3 1 Paap Z preSeorrolty Vrarpled PS loc
Loren wer fer Fpifare Vea DSPS, 4 Legs] Va) bhijeaxts
ab Sonts Kose CL- fla Viart b12 S&S __28___ Ay bE
Septerabe ( Tex) BbRe

Pe 2/
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 22 of 67

DWVOTAREZE DTH
Az hes Dy JSlexeo/ Qld gflirrr Pal. Shee SHybetbera?s
(07/94 j4 be fo/epfrr there We tox Gad Loe
CL 42 Pz Pest. of JI Ueivledge ) byley Peng tes bé
Pew, Porspaht ts QE VS.CB) 76 94d fla S3/. 3
72.525 by Py Way DS oF Devs, DAS

} ” ‘ pow
ve Lop hdyiller igest
Kolbad Corky Sire Di gt SY SO5b

| shItl, O SE
oa?slos4 /orretdy9/ Ls dod hove
5 8B) 23s) boy Rood
VU) far 7) Vbriks 32D CS

PROVIDED To
SANTA ROSAC.1. ON

JUN 21 200 A.S

FOR MAILING BY

PROVIDED TO
SANTA ROSA C.1. ON

JUN 25 2020

FOR wrwory

PHB DD
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 23 of 67

EXTBIT

 

 

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 24 of 67

‘ : . ’ DEPARTMENT OF CORRECTIONS -
, OFFICE OF HEALTH SERVICES :
INMATE SICK=CALL REQUEST |
Date:} ‘As ju- VF Time: —
Inmate Name: inet Ks) ay, pc# 4 S056

4.
Housing esignment: 5 ~ 2 ie S'S

 

. pach, LPN
Problem: 7) RSING STAFF QM eee cl an.
__
C) Pass/pass renewal Date Rebdived & Triaged —-Signature/Stamp
H. :

Job assignment. ee

Medication renewal

 

Need information (explain):

 

C

C

O Mental Health
C Dental

[~~ Medical (explain): H-} Hel?ca) Prem) < lS Case 4 f.
Hem acy . Yad As) dips By Pre PalBce_& })
Wrote pikecer W34 E. ay Presmac’s ss Dood ee)!
yt O28 Weoyt Deu) al Len) Fd wad pack stor
Snead oe Mock (Gist “sac. > Acc) Lead piasds

QM aver Sod) Cece Hate x7 Amerteas, Nous T Qo} Bed
WReadecy vc) Dad, “L. COrdt Mle A+ wpe, My hes-/
Stred +e yt yr fn TE vice 38 96} See0 Ori) Mee %
When did problem/symptoms start? Tat 6 Ae lev? } Saye Leyes Stevt The
Sse Qubvtle Ard vows it Neth e rec) Bod Ds Cén

+ Place Be Seo, Pou “3 SH) be Cee Ot VT P<
Ovey a Dea, otefe) Levarde Oy Girl Heater HeSter LS

died 3 Choyletieoville te & Write Weg US$, KI ons)

 

 

 

Met Coud Been We. t lov< Yos Racal )
)

Inmate Name <6) ard Ba, : yy dt) > ft Hea Pace ote (original Nursing Mois ©
DC# N t} - Race/Sex_F>/ b / ‘Pink-——Inmate (special housing only-otherwise
ime SRE destroy copy)

Institution 9477 te. Rs dt CL : This form is not to be amended, revised, or altered

ee without approval by the Office Health Services-
Administration

: i
DC4-698A (Revised 6/11/08) ad Incorporated by Reference in Rule 33~..2.101, F.A.C.
v Gase 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 25 of 67

 

 

 

 

 

 

 

 

 

 

 

| Te ' _JPARTMENT OF CORRECTIONS “~ °° t
OFFICE OF HEALTH SERVICES _
- . INMATE SICK-CALL REQUEST
Date: = b-f G Time: —
Inmate Name. 29 l Gu ad 56 IL tat = | DCH. VYuss SQ
Housing assignment: Ty- ‘cl 22 i . eo
Job assignment:. BO -
Problem: sO ¢ eae _
: fo oy Palgaliageckty AN: tt,
! O Pass/pass renewal it sy - 9 : |
as ; Tonle -evepldcitce 1) ef
O Medication renewal j Dt
1-Emd-Emergent-2-Urgerb@ifioy
oO Need information (explainyL 10 a etn ) Roar Vie
M. WILLIAMS,LPN
O Mental Health fo SANTA ROSA Cl -
O Dental * J

[~~ Medical (explain). bar Act Aysansin ahed fr IIDb¢ Bunty, Mersphts
bel Sq the Hf hour “evines wich fare] cl Seb bose Jn the )L) Onwelg By Po< LC!
4 1G63, Meabame TL hive A hedroa! rex lale loople Post aS Atys Ah te
it Dr-drora Wents| Health E Mad Lword wit te oCgcec Tn) Care We
Zz was Sleep yn the Caray Povey Coyres In dum Ye Punda y- hick re I
Op Lot teeny Se WVervf ae oe 4 et YY) = Neve prey zble Hp uo
is Sleep eadech Ceal Bed Zi heed 1 GS MTR ox] ty Bore PD
By Om} pond Please look ls ep Aeet Bed ©ih Cag Ya) Ro tex.

When did problem/symptoms start 7A P 2e. 2h Poe jes} Besos Gs Geen Wore Qu

tpeertoer Lets Lhtte Avcen trad was AV lect By A DP firelien CoC

glared driven by 4 KK Charletbesville es, Qelp. Avzez
“ths propolenz | Syrapter23 Thar for a4 the:
Pleare Corre See Mme ASAD. Thenk Yeu

Inmate Name) 2 } sad Ssh 17 t-} Sk a Distribution: Original—Nursing Supervisor

DC# YY WS Race/Sex. Dy 7 F7 Pink—Inmate (special housing only-otherwise
Date of Birth destroy copy)
Institution 676 ss _ CF This form is not to be amended, revised, or altered

without approval by the Office Health Services-
Administration

 

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.

—
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 26 of 67
nar . | :

|” | DEPARTMENT OF CORRECTIONS Kd
OFFICE OF HEALTH SERVICES

- -..INMATE SICK-CALL: REQUEST _.
/ Date: 2 ~~) 8 Time:_ —— dt —
Innate Name ROG: Os Firto pew 4s5aS6-
_ Housing assignment cay lore

et

 

 

eee "Job assignment eee

Hi 7
Problem: alti S STAE ORY eo S. Springer, LPN
- Santa Rosa Ci / Annex

Z ctf. &Triaged Signature/Stams-——
Pass/pass renewal Sune >) Urgent Emergency

 

   

ait

y/ M. WILLIAMS, LPRY
\ SANTA ROSA Oy

 

 

 

Medication renewal .
Yate Seen,

O
O
O Need information (explain):
O Mental Health

| Dental

{Medical (explain): Hy Med? ca} Prone \S my (Pobot sacl
Dhe Bimond Poy LovEst PP ost At jb ork -Ce/
3d. Bd my )ebt Suolder tre 3 disloaed
Cead xd .

 

 

 

 

When did problem/symptoms start? "Wt S en dlem/ DYyPfoten y Stsyt
hepeen Yat OG Units Asus Leet tes DE

 

Inmate ame eland latiowet Distribution: Original—Nursing Supervisor

DC#. “eS Race/Sex, 1S /M Pink—Inmate (special housing only-otherwise
Date of Bi destroy copy).
Institution, >) Qnty o35q CC kt This form is not to be amended, revised, or altered

without approval by the Office Health Services-
Administration .

DC4-698A (Revised 6/11/08) - ~~ - --- ~ Incorporated by Reference in Rule 33-402.101, FA.C-- ~---~-
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 27 of 67

_ DEPARTMENT OF CORRECTIONS to
' OFFICE OF HEALTH SERVICES :
INMATE SICK-CALL REQUEST:
Date: ~~) % , _ Time:_— Now -
Inmate Name: Ks lsrncl 3 gFetlot = pc#H. y +S50S6

Housing assignment: G “2)e%

 

 

too -: wo eee cone : 6 we wee wee
.. Job assignment:.__: ~ Mea } cg! ~

NURS Ih 3 STAFF ONLY
Problem: H, Coultas, LPN

ate Received & Triaged RGA Stamp
Oo Pass/pass renewal _ Routine Urgent Eiviergeney

 

 

 

 

 

1 ~~ Medication renewal Date a ut Lou LLeaans LP Uvy, LPR

oO Need information (explain): (|v oy
im Mental Health (Ws mA
| Dental |

[7 Medical (explain): My Medes) Pesorble lo TL thirHK oy Vove
ep or dts lectas lyn Poy “ight hard’, Gnd My elt Souder
boone ‘pop TL peed +o De Seer Perse.

es

 

May next Predées) For a Uwe week Both of py Geet
Qet weil VP ear Ceol Aogd ren t+ 96 deus Boer?
ny knee Det 5,0el) Cp “L need ty be "Seg,

 

 

When did problem/symptoms | start? nt 5 pepler7 Syn pdr Stort+

bre dwelling Vol gd tedcelS Loend tefCing Qh Ovt My
Ceay

 

 

 

Inmate Nage & ale yn Fl 3 Ge vet det Distribution: Original—Nursing Supervisor

paw WS ES Race/Sex B/ 12 Pink—Inmate (special housing only-otherwise
Date of Birth : destroy copy)
Institution__ > V21-% 3S4 A This form is not to be amended, revised, or altered

without approval by the Office Health Services-
Administration

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C,
Case 3:18-cv-00441- TKW- MAF Document 112 Filed 06/29/20 Page 28 of 67
(DEPARTMENT OF CORRECTIONS _ : 5) a
4, OFFICE. OF HEALTH SERVICES . .
; INMATE SICK-CALL REQUEST
Date: 2Q- A 3~ l a Time: — Dec ~_
Inmate Name: Oomt! of -) Kelsvag pew GS G S &

Housing assignment: S "2 IQZ.

 

 

 

 

 

| ; Job assignment: AL A— = ____ NURSING STAFE,Q
. —_¢ ADK ‘Santa Rosa C.!
Problem: m, Date Révelved & Triaged _.Signature/Stamp
Routine Urgent Emergency

OJ Pass/pass renewal

‘ Date Seen signature/Stamp
CJ Medication renewal
O Need information (explain): cae
O Mental Health o\\4 AN A A b fe
C] Dental

7 ei (explain): M +H Med re! el PB vay 3h le / > My
pets Rab} heals Hut Key Rad My
2 POD Os) Act “ZT heel Ze Tye Seo

Bese. |) JN Ghe Melee) Preamble /S

£4 Ee Iieek From Nendo) — “Tages MA
treet “Beto af them § dwell Up Ces] -
“Dm poe AS ze Sy 2l| op Bo. [Bin y, Le
eee ze Tse eo Plesse ©

When did pobeomeyms start? Lhe “kx obfey7 7 Syn Pt S
Start Cas [wee Mazde, -— Xe

 

oe

 

_ = ei wpe ont |
Inmate winks Stef Ssh of Distribution: Original—Nursing Supervisor

 

 

DC# ace/Sex iS fir / ; Pink—Inmate (special housing only-otherwise

Date of ioe destroy copy)

Institution |) KO 23 This form is not to be amended, revised, or altered
without approval by the Office Health Services-
Administration

DC4-6984 (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.

 

 
@ Case 3:18-cv-00441-TKW MAF. bocument 114 Fl g.06/29/20 Page 29 of 67

OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST

pag
a

 

 

Date: / Time:

 

 

 

Inmate Name: G26 DCH: 7

 

 

Housing assignment:

 

Job assignment:

Problem:

 

Pass/pass renewal

 

Medication renewal °

 

Need information (explain): Lefiay

Mental Health

O OF OF OO OU

Dental

 
 

. Medical (explain): Mm

 

 

 

 

 

 

When did problem/symptoms start?

 

 

 

 

 

Inmate Name_ Distribution: Original—Nursing Supervisor

DC# 45 Race/Sex_ > f 27 Pink—1Inmate (special housing only-otherwise

 

 

Date of Birth) so destroy copy)
Institution. 3. iy ye This form is not to be amended, revised, or altered

 

without approval by the Office Health Services-

Administration

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 30 of 67

mee

 

 

’ ~beparTMENt OF CORRECTIONS 4
OFFICE OF HEALTH SERVICES
fe - _INMATE SICK-CALL REQUEST -
Date: S Qu-/% ! Time:__ Dew -

Inmate naka ls Kolend J Teed pew NU4so5%
Housing won Bal / 3 ue "

ne Sopuedgment DA

 

 

 

 

 

 

Problem: 7 ,
URSING STAF —
C] Pass/pass renewal Zon iS A STA A eh, ean,
Date Received & Triaged Lesbo
oO Medication renewal — .
outline 24 Urgent | Emergency
C Need information (explain): —_— whee
Oo Mental Health
ob | Dental

 

"Medical (explain): Thy Med ifs \ Pembde / . ty Jel4 it .
IS dis loe-tsde bot the mock ahd 43° In Pan Ree, /
Bed Als EY ‘Kight band Base (Dep Ts & Parry
YL klol Hol “Ly Sy /A Ho Kea i Bod. Cove Z

Mm Ds (EIS Z Sex tee (Loocbot

 

 

 

n did problem/symptoms start) (4-5 (freckle LE ve Piss. Fist é
Or A tw, Le Dy : Cs5 pPaas Bll aes
Be San Teenk Sev God “ ffen> \ aD We

-X 4 ai

 

 
  

Distribution: Original—Nursing Supervisor

 

Pink—Inmate (special housing only-otherwise
destroy copy)
This form is not to be amended, revised, or altered

 

 

without approval by the Office Health Services-.
Administration .

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.

 
Case 3:18-cv-00441- TKW- MAF Document 112 Filed 06/29/20 Page 31 of 67

C) DEPARTMENT OF CORRECTIONS {|

OFFICE OF HEALTH SERVICES
__INMATE SICK-CALL REQUEST.
Date: y/ af) 4 | Time: <~
Inmate Nan levad Joi Sirkl ot DC#: VY S55 >

Housing assignment: D “oe f CE

 

 

“7 hasigment DS Dib Bast mone + Well 7 bas ize

Problem:: , Sick Call

Date Received: at sh Ke Aue

O Pass/pass renewal
Medication renewal
Need information (explain):

Mental Health

Dental “ —_ Vv
Cea Hedtes| Hrabler> J5 by Kialot: hresoef

Der Bee)  Atad Fi Pe Kor & tax fe Were Hy Tze
ie fecivnn oot “DL dott kaos FE +5 Brohe 6¢ Dotl!!
hy F Kes Gl prated (et resol Lp Reel Beet} Wire
Z Cag4 Ll sfee fey hewd “£ reed 4s Get 4 XK
“Ler Hy Ke ht Head Leo Pleas Be Jeet toy
fey Kah head. “Paaats Yat Cad Bex

 

CJ
O
C)
C]

   

 

When did problem/symptoms start? Thay Erobler / DHMP taroS Stent
boy alhtede Maus ten ! Got dsm@ Dy the sree
la Q- dram drrcux Perry Sixitie fey Resbr htsrrct 4.5
Ja. si, Car / Plesxe PB<  Xeeoz thank ead |
. Teed KRevy. Nerf bbeed: Ts ee “tee Laie Lay oot.

a SiniBacy ae

Inma yan, Kobe a J tele Distribution: Original—Nursing Supervisor

 

 

pce ¥7aar7E Race/Sex Pink —Inmate (special housing only-otherwise
Date of Birt . destroy copy) ,
Institution OP772- o5e@ CL This form is not to be amended, revised, or altered
: without approval by the Office Health Services-
Administration _

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
Case 3:18-cv-00441- uy MAF Document 112 Filed 06/29/20 Page 32 of 67

( } DEPARTMENT OF CORRECTIONS < F
“" OFFICE OF HEALTH SERVICES =>

INMATE SICK-CALL REQUEST

 

 

 

 

 

 

 

 

paigh 14 Time:_~ Asous —
inmate Name, Aaland Sofitel: - pew: V4SSTE
Housing assignment: 522/44
__. Jobassignment, = ZZ ce Fed, esl Felp~ eee
Problem: Sick Call
O Pass/pass renewal
O Medication renewal
[1 Need information (explain):
OC Mental Health
CO Dental
I Medical (explain): Vy Nedra Drombe |= Fy Br asia read 75) Pa, Zaerr

 

Hivze ZL prove yr ef looll. Sheer Matse In Yet herd or Side

N¢ Brain > Zs Zone Chery bine ZL bhve Why erypetentl £6

a. Being Inside by Brady ure. Can | plesse have a Caf

Shin 3 Cesk lo Site }Ly Bran Lhery bine “Z. Pate PTY

Cte Bal Theor Zédayr Lary Zasy>, (on } plete Be tee ‘\,

bes this Medire | sive

 

When did problem/symptoms start? Mars Payle/ Syr7pP ors Stare on euge
12, Ze then Z rob duri> By 1 sheer and EL wsik kiele
Syset hard lin Mt, read Lier wee dis Prorwble bs a A 4" 2rd
an ofl. Then when ZL Wert be (CT 2 Coll Bot Weep

- Gr..36r4 nett 36 bog Prdlatera Bey - Sta G

 

 
 
 

 

Inmate va FE Lond 5 Bite Je Distribution: Original—Nursing Supervisor
pcr VY, 535& Race/Sex I// Z Pink—Inmate (special housing only-otherwise
Date of Birth , destroy copy)

Institution a This form is not to be amended, revised, or altered

without approval by the Office Health Services-

Administration

DC4-698A (Revised 6/1 1/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 33 of 67
DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST

 

 

Date: i BLAS Time:

Inmate Name: slope He iseb hh DC#: eI

 

Housing assignment:_<”

 

Job assignment: Joe

 

 

 

 

 

 

 

 

 

 

Problem:
Cc Pass/pass renewal
Cl Medication renewal
CJ Need information (explain):
C] Mental Health
C] Dental
a ~ Medical (explain): a
When did problem/symptoms start?_“ boy shoul Or? / TYP bar

 

 

 

 

Inmate Name Distribution: Original—Nursing Supervisor

DCH 6 fee Race/Sex__.- & Pink—Inmate (special housing only-otherwise

 

Date of Birth. aa : destroy copy)
Institution. o-.. Oe a fg This form is not to be amended, revised, or altered

 

without approval by the Office Health Services-

Administration

HN

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
Case 3:18-cv- “0044 1- TKW-MAF ‘Document 112. Filed 06/29/20 Page 34 of 67

a oe ae anat9es3
Florida Department of Corrections Ra diolo ZY

Radiology Request Form % | NS

     
  
   

PLEASE WRITE LEGIBLY
In the best interest of the patient and referring physician, this examination will not be performed if pertinent clinica!

Information and tentative dinical diagnosis are not provided below: C1 Diabetic
erm nee aw  @

oe href with | emt Bon
~ qetrd corsel/y. 4 heen AE Ft me tecera LI Wi _
~ Z2ole — Wor jacident

  

List allergies:

       
 

   

Portable Stretcher Wheelchair

Physician Name (Print) and Name Stamp: S. Fillingane, DO, CHO
Santa Rosa Cl / Annex

   

 
   
    

   

    

 
  

     
 

   
 

Date of

o7T/ 2S (8

 
    
    
 

 

ULTRASOUNDS

  
   
  
  

     

X-RAYS MRI SCANS
Shoulder R -

       
  

L

      
 

Breast

       
  
 

Stem

RELJL

   
    
  

   

 

Area

 

Sternum
T. M, Joints

    
 
 
 

Liver
Lower Ext. R

     

L

    
 
  

WristR LIL

   
  

     

  
 

    
  
  
  
 

Elbow RLIL

Facial Bones Scrotum

Barlum Enema

    

Ext.R JL

   
  

Lv.

Lumbar Puncture “STUDY

 
        
         

       
  
 

Abdominal Aorta

Abdominal Aorta with
Arterial

   

Hand R

RLIJIL
Humerus R

       
  

       
       

     
       

    

MEDICINE

RLIL

   

         
 

     

Bone 3 Phase -

L U.

    
   

    
 

 

Small Bowel
CAT SCANS

GA.

 

     
  

~MUGA

     
   
  

    
  
 

 
 

Vein
Venous
Venous

L
L
L

     
  
 

   
  
 

Cenical R
: R
R

   

   
 

-Galilum

 
 
    
 

Exams not mentioned above:

Pelvis
Soft Tissue Neck’
Thoracic

  
  
 
 

soe.

 
 

     

 

Scollosis Serles Ext. RL JL
Date Performed: oe Time Performed: _
Where Performed: - _ Technologist Name/stamp:

- Is permanent camp a private institution? No [| Yes (]
Clinic/hospital room number___
INMATE NAME: ____ Saintlot, Roland _
DC#: Y45056 BM —_—
DATE OF BIRTH: _ _
IN :
sriTuTion: _— Ete Rosa =~

e

\ DCA4-705D (issued 4/3/12)
\

\
Case 3:18-cv-00441-TKW-MAF Docum@ntek i Bales /LBVe 7203 Page 35 of 67

8/1/2018 5:13 PM “> 9X Bige* Report 08-01-18 17:13 “oro 1 of 1
MobilexUSA se

RADIOLOGY REPORT

THIS REPORT IS BASED SOLELY UPON THE RADIOGRAPHIC EXAMINATION.
CORRELATION WITH THE CLINICAL EXAMINATION IS ESSENTIAL.

GONFIDENTIALITY NOTICE: This facsimile (including any accompanying documents) Is intended for the use of MobllexUSA or the
use of the named addressea(s) to which It is directed, and may contaln Information that fs privileged or otherwise confidential. itis not
intended for transmission to, or receipt by, anyone other than the named addressea(s) or person(s) authorized to dallver it to the namad
addressea(s). If you received this facsimile in error, please report the error by calling the MobilexUSA Privacy Office toll free
at 866.686.1717, and providing your name, telephone number and the date. Once you have reported the error, someone from the
Privacy Office wil contact you within one business day. They may ask you to fax back the information you received so that the
company can correct Its records and prevent further miscommunication. Please keep the Information in a secure place until you are
contacted by the Privacy Office and complete the return of the information to that office. Once this Is done, please destroy all
coples of the mistakenly sent information, without forwarding It. Thank you for your cooperation, =

 

Faoility: SANTA ROSA Cl- 9944" ©

5850 EAST MILTON ROAD bos: 08/01/2018
MILTON, FL 32683-7914 Case: 27549353
Patient: SAINTLOT, ROLAND ooo: Age: 29
Number: Y45056 Room:
Examination:

HAND 2 VIEWS, RIGHT

Results: No acute fracture or dislocation. No significant arthritic change. No bony
- abnormality,

Conclusion: Unremarkable right hand. a

Electronically signed by CH] CHUAN KAMINSKI M.D., M.S, 8/1/2018 5:09:27 PM EDT.

Radiologist: Date: 08/01/2018 Time:

oe
=
S
to
=
=
=
wo
a
e

QO
:

GATH LODI €LLer
UOTsay Ise YNOS

 

CHICHUAN KAMINSKI,MD/LE ©
RADIOLOGIST
Physician: CHARLES FILLINGANE, DO

Please call 1-800-940-0389, option 2, with any quastions regarding this
report,

 

 
 

 

ee

ok eNO Te
: \_/asKIDA DEPARTMENT OF CORR’ ‘TIL... I.
OFFICE oF HEALTH SERVIC.
NON-TRAUMATIC JOINT/EXTREMITY PAIN PROTOCOL
7 NOTE: ALL PROTOCOLS COMPLETED BY LPNs mUST BE REVIEWED AND COSIGNED BY A RN OR CLINICIAN.

 

 

 

 

 

 

 

 

_-TSUBJECTIVE: Date: [[¥) [1 ©] Time: |1JOO = Age: Sick Call_ L_] EMID
:  ‘\llergies: NONE

 

 

 

 

 

 

Current Medication/s: out Lon. a AST Oo Ns cua sc, tae ; (Chea }
- Medical History: Ten, Salta 27 Depeee sat "_/

Lo you have Sickle Cell Disease? nH No [] Yes > Does this joint/extremity pain feel like your usually scc
pain? O No oO Yes 7 assess 8 patient using Sickle Cell Crisis Protocol, DC4- 683QQ

 

Jenene ween ~Do you. have hemophilia? [ No - C1 ves. cone cen eee ee poopeeees ee weep ee
Have you had a recent tick bite? wa (] Yes> when? _

. j \ - -
Chief Complaint (in patient’s own words); Muy @ hand iF A ts a ~~ —

“Does pain radiate? Hx o Yes >¢ to:

 

 

Location where pain is the worse:

NOTE: . ;
If arm pain extends to neck, jaw, or shoulder and is accompanied by chest pressure or pain, assess pt. using DC4-683E protocol.

. If bilateral, non-traumatic ankle swelling is present along with recent h/o chest pain, productive cough, or SOB, assess pt. using DC4-683D protocol.
If pt. is complaining of unilateral calf pain, swelling, or redness, assess pt. using DC4-683PP protocol. .
Pain Level: [] 0 O12 O73 qa [15 Ni C17 (18 C9 C10 Initial onset of pain: C1 sudden A oma
Onset of pain: x Ao hours / days / months (fears (Ges}oincle appropriate timeframe) | ‘
_, Onset of swelling: x____ hours / days / months / years (circle appropriate timeframe) - OR pix No swelling x ino | rolec

 

‘Recent trauma to painful area? x No [J Yes > proceed to appropriate trauma Protocol Lo 5 Uper U rn / ,
No [] Yes .

  

Have you had any recent unusual exertion or over use of this extremity (e.g., , recently assigned to Laundry)?

Have you ever seen a , clinician for this same pain/sielling? C] No Wve es 7 Most recent: date Dx: a \¥
oe Wor ra |
‘ Are you able to walk or bear weight on affected leg? [] No [] Yes [ana ¥

Do you have any numbness or r tingling i in affected extremity? [AX (] Yes >[]' Constant O Intermittent, especially at__

Ate you able to bend and straighten the joint? [] No Aves Does your joint feel stiff? Oo No [] Yes

 

Have you lost 10 or more Ibs. recently without trying? Jeo [] Yes -> last recorded wt. in medical record: Date:
Have any noticed any other symptoms since your joint/extremity pain ed? (e.g., decreased appetite, feels hot, no energy, etc.)

£2 af — af. . ty, =
| OBJECTIVE: Temp: } “ Pulse: Yo! Resp: [(, Blood Pressure} +) /4 5’ Oz sat JY % Weight: 17D |
LMP: Blood sugar: (all patients) If blood sugar is > 200, assess s patient ALSO with DC4-683MM protocol.

.. 3 prev. /. weights widates. ..
Physical assessment of affected jointlextremity: (compare to corresponding, non-affected ar area ~ -Le., L ankle vs. R ankle) .

 

 

* Skin color (compare to non-affected side): [[] Normal skin tone - No difference C] Reddened +> diameter of reddened area:
[[] Red streaks extending out from affected area
* Skin temp (compare to non-affected side): [] No difference [] Warmer [] Feels hot to touch
* Swelling (compare to non-affected side): [[] No swelling/pitting noted [] Mild swelling /1+ pitting
LC] Moderate swelling/2+ pitting [] Severe swelling/3+pitting C] Deep 4+ pitting
: *[[] No change in 0 level with mild palpation ["] Pain in affected are

  

Sie *

    

ta

  

 

 

 

 

DATE OF BIRTH: : < 1 Kelly, RN
INSTITUTION: RN OR CLINICIAN R REVIEVEERa Rosa Cl/ Annay.
DC4-683HH (Revised Sens) ; ~ Page 1 of 2:

 
 

Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 37 of 67

\

- FLORIDA DEPARTMENT OF CORRECTIONS ,
‘+ OFFICE OF HEALTH SERVICES
MENTAL HEALTH EMERGENCY PROTOCOL

Musculoskeletal Assessment:
kioves all extremities

~ [7] Limitation. of motion - describe: a
Rhand swollen.

_C] Prostheses + type:
"Skin Assessment:
“Mark areas on diagram with fetter ~~

[J Intact ~ no problems noted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(] Ecchymosis (E)
. [.Hernatoma (H)
* - [] Abrasion (A)
(J Skin Tear (T)
_ [) Laceration (L)
Medical Hx: ((] Cardiovascular Dx: Ht Th [7] Respiratory Dx: AL / nN
CT Seiroloaieat Dx: Tie eS Ser2u _ SG{2ureGs 1 Gastrointestinal Dx; - IV TTY
([] Diabetes IDDM NIDDM : . :
How long ago was last meal? Lun ch .
_ Type of last insulin received and when? ip CN
. L)Bead‘injuryseizure Dx: .§ S@i2ures Blo
[Substance abuse: What, and lastused?. JG: BT Per zt WY)
“O Vision - >Dx: . [_] Hearing >Dx:
Additiorial ral Gamments . ,
— had. 2 mental Chane, last m _
" . les 2. faa :
“wrt 7 pig uv
| FINDINGS REQUIRING IMMEDIATE CLINICIAN NOTIFICATION | . |
LJ Assessment has determined that there may be risk of i injury to self or others

(-] Assessment reflects change in mental Status related to medical condition (examples; fever, aphasia, confusion,
hyperglycemia)
(7) Other: :

 

 

. a Inmate able to return to his/her.dorm - a ——
(J Clinician contacted: ’ Time:

(_] inmate to be placed in infirmary Isolation managemeri room or infirmary to Prevent self-injury and to provide protection”
‘and observation

[| inmate observed continuously until placement in IMR or OC. -
Completed “Staff Request/Referral to Mental Health”, DC4-528

 

 

 

 

 

{([] Other: — re
[EDUCATION oe 7 7
LJ Inmate instructed to return if sympioms continue, become worse, or if any New symptoms develop.
. . : , Se Lh
‘. Wing Ms,
SAINTLOT, ROLAND C. . m4 fog
5056 B/M ao MN . , Ay
INMATE _DC# Y4 ,
DCH . a . SIGNATURE AND STAMP/ PRINT
DATE 0 .
INSTITU

>. DC4-683,4 yrevisea 10/6/15) ©’ Page 2 of 2.

 

 

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 38 of 67

FXIRLT B

MENTAL HEALTH
EP OKT

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 3 39 of 67 Mend! a

\ DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST
Date: Q/ le/, 19 Time:
Inmate Names Lo: 4 sal Ji: chtlet DC#:

Housing assignment: “O) Die - Leber +0 On “En cace tried

 
 
  

, ¥,

Brother

Job assignment: NCDut Bu Met, HePe, Ane )-lees) p. a lor Tranite GC thesy
Problem: Cave Ones
Oot o& Sut Feri ny Wave em evaed Prec Shrongesy

CJ Pass/pass renewal Cons) 65 We Ao sf 23382 Characteys due eared
Ll Medication renewal Lo ff 25 CSLS..

   

Need information (explain):
© (ses Many You" Feople dont have a foje Hede| ie dtd} Nave one
boats Lh Yan th )se| bo+l) Wave One propo eel ied
OD Dental Wayne 6S Qoland Soke Mell.
CL Medical (explain): -
Hive Yas fargetter thet, Onfe Wwe Wore byeuaht hele, Loe Lerese
(ohne ol por ame Roblnect ok Ogl 6-3 whe. Lode Jost Out 1«. [fare 5
Cor Cof-for€ Ov Vv, cdl Nheret Muay oF os, by thre (ian Lace
Ww < 0 C6, | Loe every le ‘et Ou pind ¢ Ze. rcwese a Eri xay
Psievsioory Fromble “Lo need bye |j> yes | (Xe Tbe ay
all the “Tin ze Ia jay Rody, hewe [Ueaty mace CUES
Mas About bivcer Juma pus uy be Luycect (hele Bev
When kj mbes sr Tle (rep ble Start [ays _4 ohcte
C4 f

 

 

 

 

 

 

 

 

RECEIVED
MENTAL HEALTH
a7 F FEB 9-6 2019
Inmate) Name Ls Gacl @e Leet Co tS Distribution: Original —Nii8i2 BaperGisoectional insi
DC# xvS aE Race/Sex & ALT Pink—Inmate (special housing only-otherwise
Date of Birth 4 2 SS —¢ 7SFF destroy copy)
i Institution, 29 -7-7<- P2052 CF This form is not to be amended, revised, or altered

 

Bok

without approval by the Office Health Services-
Deve f $$ no dleubt Hoot 7b Yeurel the fe Peo Agninistrtio L ere Votarcereted Orb tbe
DHE rates 2S Yourry Wl teh Peopre, Prog Lsyue world be a M-+4tuns} Wrersency/

DC4-698A (Revised 6/1 1/08) Incorporated by Reference in Rule 33-402.101, F.A.C. me
cus hy Crete.
ie 3: Bt i gv-90441- -TKW-MAF Delmer 112 Filed 06 /25IdorRaga sero 67 SP? +
MEN

 

 

 

 

 

 

rye vas DEPARTMENT OF CORRECTIONS ; -
ye GR or OFFICE OF HEALTH SERVICES Jt ecw LU} ir [ Vor CR
TH) INMATE SICK-CALL REQUEST = ee; have
] @ j . wa
Date: a/ a] 4 Time: ~~ LO Le) — Verve
K Inmate Name: ‘Roland Safle pew 5ase.- Yorert Wie Dotaleh/
| Housing assignment: S- 2166 T need help ‘
if \t oo
Job assignment:~ “Vi - She ZoOPhrensa Yoercd Ne le
problem Co” VS SY nelosy cG\ Prsbesstonal, | Taychiiniry Deetor Teed helo ‘
Meng Rea Bed EL Keep on Vrullng Viththloe Of Dotz tox 7

ee Pass/ 1
Pe | ass’ pass Tenewa Tyre, Tos KALA he \. 7 Bye Keon, Every
PA ay
ohh Cl Medication renewal Saw T Loglez. UP Ce-+ hor Oy} “2 Jee P\4e).
oer OS
Bed} 6 Need information joni Wyte tr) Sp nt “Dn rly ‘7 ‘Koera Coals ns
: 4 as C) no “4 L - - al _ “Tes s

a Mental Health “ rt p- le. bebe t ‘Cary “yy. © ib 7 2! S tk [->
— C0) 1 tT > dy Ubr5 ple Cr a ay
~

EL “4 Dental

7/ Medical cog ATE Kyghe | viel A ‘Dream “2 LOSS nee And
Ly | oer Raa lin 4h2 Yoon, Ciel ) K )| Me Wou3 bry
Ay esl! Fecontac) 7X have nalloctombtaos Section Fly Pong
Gi ldhs P95) ChLoay L doit eect LLe(O Loh, le Ly, the Ver
| J nave Ybtearve Wee s oj ROT Set Bay tation Ces] Gy
/T. qoaressis, Oley Wed ol ( bay, M3 pe Kort YT neat yp
ae Kes rast Plesse, Na hi alt Daw | yon k clan Lphak happy
WME te Me In Recreng “TE hide pA tyre Mhvk A @ x
Neng When did problem/symptoms sort Was LP fe Te oF xy Alf “The tr.
Bleck Werdlay? AML\ eo §S sees ok thes Plz. a He

cy yp kenkyey~ \ MN & /
origone oa Wily om ‘ony 8 OCk If A LON) /

 

 
  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a \ | RECEIVED
Dae. -» NEW _JS1M! Cowaenra went
Cb Ss hf csirz pe
C : ; r . . F ay Col id
Inmate Name. olgrx| 5 ff Distribution: Original—Nursing supe 4 rein
pow ids Je ——RacelSex_ [3/27 _ sonia Rada Ca Ganesh nausing only-otherwise P71 =
Date of Birth_Z Taye SX , destroy copy) Nv CF
Institution S wyty Kot Cf This form is not to be amended, revised, or altered.
Ca), without approval by the Office Health Services- :
C © ¢ ¢ = Waci st Administration
So 4 UE p “ . vs « . . i . f
VP Hon Of Meer taiouite Leche up Bf bef Locked
a - Ja v
a7

DC4-698A (Revised 6/1 1/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 41 of 67
; fos — a - oy ~
| y- a 1 _
fo eae 22.) FileaiDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

 

DA
—7 7—/G | sc. NOTE: BLOOD ; Allo CBC
Zija

semepeerty seepg tse spear te

sech/}

S- Subjective Data
O- Objective Data °
SAIN TLOT, ROLAND C. . A- Assessment of S and O Data
DC# Y45056 B/M \ _. P- Plan

zz “

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 42 of 67

DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST
Date“ 5//4 Time: —
Pe]
Inmate Name:Aoland wknd o-+ DCH: YY 5e5£
Housing assignment: Bb 2)O6
Job assignment AAC): Tniosve, Vols cbaurality, Stl Noose.

Problem: Dear Manta) Kea in Yeruie. +e Wysever Read P Wy \etter Vey |e

o> Ce ee z ‘ _G
asks ot wal Ictrag Your “Tie Oot te Res \ Hy }Hents| egi-b,

Vromlole.

Medication renewal
Need information (explain); PAU M4 Hr Ze- On Noy 10, aO\L<1. had ¢ AYaOM er}
Mental Health PY OM OF The Ststk/officer Got SemeDntag “K Farget:
For Choast Ror mia. Wien | went +e Deep Ye Corey
Medical voile ‘Deep 1 Year a Pazz Nofse D> Spey) me Rye : al |
a lke Bhiled (Gm +8 my Core ‘ try be Seb WP Bat }+ lies fs] Ste. Nowe
o~G -% oliver (Fel | leven ) Ware Koort Ssrrpfins CY) He - try obe, Cov Lee UP ot _
OVAR oF he row Poll My Aver Je Ye Babes alee Cary Welk J. dah pos
deat pe Lare the. boas Beatties Ve UP Car Oboet 2-3 mm tbe Hos They
Punch, ick Dov Feet Vike Van, dite WL They! Voll me Lp Bload eve7 mere
While z Mn Hedges! é cor [stat Leep (sl) Jing Me 2, Drover } Ms roger Nfayey. Wharte Dai
ime ) told Mey Site of the }tyoy, ed [These €usl Rack +4 aloe K Keep a tlaicn NM) mn)

When did problem/symptoms start? WSL is Or obletn / Anpten Stat Za lb

“Dot Ll have Wehemeve (ont 4 be Seep (aure MLL Tink Abev}
Y S Revenne "Td “De Cor | TPs Tye p§ tC ‘Kes | | Teel
3 Day Pla Asking Cot] LPP Z S)}]
Uy Cin AIS Cus ak aul “prt dete Ch / (Meda

LYONS, MS WVw~% QO /s
rnatenss o Dave ey Ld, oN MER G64, CUD

4 TAL HEALY :
INTEI TERN 4 Distribution: Original—Nursing Supervisor

Dental

\

oo Re6

 

 

 
     

 

 

 

 

pc#_& Ve wy WT, SIF Race/Sex f V EVI: ore nores : SIONA Pink-—Inmate (special housing only-otherwise
Date of Birth_Z/— adh LLESE ee BOS destroy copy)
Institution D 34-45 “oS CL This form is not to be amended, revised, or altered
without approval by the Office Health Sergicessyep
Administration MENTAL HEALTH
MAR 08 2019
DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.

Santa Rosa Carrectionat inst
Wo? Tear 3.63.G-00441-TKW-MAE Document 112 Filed oof 267 PABA of yprce.rahed

aig : we
‘<e VStar DEPARTMENT OF CORRECTIONS Bisck bkydher
CET xe OFFICE OF HEALTH SERVICES

INMATE SICK-CALL RE | ES ®« cai :
pate, 2A ah _ timed os Ly” SDellve) Sdalinn CR.

Sx/Stamp: y Ne RN

Inmate Nameso/ony/. Ie ‘ob /f- DC#: YY SESE Triage Level (cree (Cleele-4

   

 

    

 

 

 

Housing assignment.5-o/0E _ ‘Emergent 2-Urgent 3-Routine 4
AN oe Daja Seen: LL wee . ;
Job assignment: A Mente! oY E070 Sse late Vitel) Regl /3 od f

Problem; 179 DtPCSS y Feoy, 4h Ue presen ared ether P?/liloey Cs]
tmppacks In| Hy Like In prise
(1 __ Pass/pass renewal Unldis Cod OYESE PPPS / Fea a0

. (.
oO Medication renewal CON bine racn+ . |
A Kat Pal CHS imine org Slat barat obbers
C] Need information (explain): Fegll y Portes Ney Wert}.

(| _ Mental Health > Prt d feo hain, Craberrassrr<a24 | Borel
——— Emot Poet suff. evr) yet \ AWAD 3h
C sDental PS4cysloXics) +ottore
C1 Medical (explain: C0] fr2% the. Cy TWIT. 6] Heor € GF |
TF ed dele Pes til—4)1
Why ye Senepred Mensy ‘Black Mer lia Ve lse an

 

 

5 L £Gn£ La A Deg? fer Set ) ACP Cn oe vile,
NN bmare 0B Bis Krist Cbhiver Corrirag, Ii }ty Kes
iia en Pe, ZL lille vP_ aud lrg? ave be} Lod lass
Li hunt Pog Pde Y bat Beg dd Te Fee In Oe drove
When did problem/symptoms start. Lx q thaeg [Sees Conve Y 9 lorry
Time 15 Me Dsirad |! Pew lity by Vid Hentalld
And 1 Tawk al) |jete Pei ls Jnl fects: Ped beter
(rez Ls Pads ford [rgb “7S bey Tle! NZ Soe Z
Dnt B belP MI SAE Z. Cap} (a Te [0Y fete
[Bist] hel Fro )57 bh Trmbe(Heck) Los 29b at €° 47

 

 

 

 

   

     

Inmate Nami Kolo w So billed, Distribution: Original—Nursing Supervisor “ ~
DC# US JORG Race/Sex Z A Pink—Inmate (special housing only-otherwise
Date of Birth Lp? A LX GF i destroy copy)
Institution. 7427/9 Fees7 CZ This form is not to be amended, revised, or altered
Regornt - iz| uf ( i g NL ; without approval by the Office Health,Semiggeai tH
i poy f__- Administration
OWS ; oP Ontyrent
3¢ Ab undsacr SPP Oo:
DSR ARMM NE NOV 28 2018
MENTAL Tie i. iors : ,
iad Pe TB Cy sy ,
DC4-698A (Réviseel 6AA/O8). 1 “TONAL orated by Reference in Rule 33-402.101, F.A.C. Santa Rosa Correctional Inst
Case 3: pe: CV- “00441; ae MAF pocumey! MAS Filed oon /20 Page a4 of pr

ae i ete poets Le ee nt me &

 

t

ORIDA DEPARTMENT OF CORRECTION®
hye wees we “EMERGENCY ROOM RECORD

Check all that apply: {7 Inmate []Employee [] Visitor
Post-Use-of-Force Exam [-] Injury [_] Physical Altercation

 

All inmates must be examined by medical personnel following a use of force. This includes a visual inspection of the entire body to identify any sign of
injury. This exam shall be performed in the medical unit except under unusual circunistance. Injuries shall be documented on the DC4-708, Diagram of
Injury. Ifa physician/CA ig not present at the time of the exam, a physician/CA must review this form and sign it on the next working day.

Time of occurrence: Ka) Time of exam:
Description of occurrengs:

 

    

 

 

 

Post Use of Chemical Agent Instructions: Shower without soap? eta C) Yes [] Refused-»[[] educated on importance of showering
[Report any difficulty breathing [7] Remain in upright position[_] Do Not apply lotion to the skin []Splash cool water to eyes 5-10 minutes

Vital Signs:  Temperature1,4 Pulse BO Respiration [& 02 sat AB % Hllood Pressure (21 / 16
Aurived via: [Ambulatory CJ Stretcher (-] Wheelchair [[] Other:__--

Condition on arrival (check all that apply): ws Alert (oriented x 4 (person, place, time, situation) i Responding to questions verbally

(] Other (requires description in examipatians summary)
L] C/O pain? If checked, where ak, Cea “Pasa

Examination summary se.

 

a

 

 

 

 

 

Physician notified? Bo CI Yes Name: Time:
Treatment provided? No L] Yes If yes, describe:

 

 

 

 

 

Response to Treatment:
wilh
- i
Disposition; C1] Population Confinement ( Infirmary [C1] Hospital [] Rescue (J Other (explain):
=<

 

Discharge Instructions and Education:

 

 

   

 

 
  

. a1. cme._ Health Care Provider's. Signature.and Stamp:.

._Date/Time:_| \z aa — aus

 

   

~. White—Health Record

» d .
Saintlot, Rolan _.. Sex . _ .Canary—Inspector General

_- DC# Y45056 _B/M Pink—Local Requirements

Z ‘ Employee Distribution: | White—Safety Officer/Designee
/Annex QDorm . Canary—-Employee Copy
a ee ee ee ee oe Pink-—DESTROY__

12)
Incorporated by Reference in Rule 33-602.210, F.A.C.

 

 
 

 

 

 

 

Case 3:18-cv-00441- TKW- MAF Document 112 Filed Op/29i20 Page 45 of 67

oe APE AE SPEEA TOES REET ES et arte
. 4 ™

4 : ‘, ‘
i . at Fea PES Swe teyencen wy, aemmmaansee sy oe Pays
‘ i

ete

wha!
i : a ,
- : ae . - . _ an meee Pe : - .

FLORIDA DEPARTMENT OF CORRECTIONS
- OFFICE OF HEALTH SERVICES
MENTAL: HEALTH EMERGENCY PROTOCOL

 

 

 

 

a

 

 

 

 

 

 

 

(SUBJECTIVE: Date: Y 16 Time: (a50 Age: w—— wrScKkta Cal [_] EMID
Allergies:
- Current Medication/s: mA
~==::: -- Reported Problem: iO go” C STAT Pus meas.

 

--—-~-,-History. of Self-Injury?--[-] No
History of Violence? [[] No

OBJECTIVE: Temp: Pulse:
lf patient is a diabetic, blood sugar level:

Appearance:
Current behavior: (J Withdrawn
(_] Quiet
Anxious
Le Aattated
Pacing
O Non-verbal’ 1} Other:

Oriented to: [Person [Afece (CJTime Indicate any inappropriate epost: =Im

 

Memory: Recent: What is ‘your ‘housing location?
‘ Remote: What was your previous. institution?

‘es ~-Describe:~-- ~

Yes > Describe: |{ nine traryt © Samy
Resp: | 0 Blood Pressure: | 9V 1 TCU O2sat: “

N TK i
Well groomed [[] Somewhat disheveled [1] Other!Comments: i
NOTE: CHECK ALL THAT APPLY FOR THE FOLLOWING: \

[J Threatening *

' EJAssaultive . *
(| Self-injurious

O Homicidal

When?/ Last episode?
When?/ Last episode?

1% Weight:

 

 

i

 

Cursing . |

 

Ss reterine,
ie IE beat him os :

 

 

 

 

 

 

fo.
i:
. ,Mood as reported _[) Cheerful. ‘O Depressed: So eye ee we PR RR
S .  ipnxious “ ot Eiftopeiess 7 : oY ; { 5 a 3,
ae ense: . .-,  haAnory. a . -
oe . ’ TdFearfut ‘Ty Other es es ‘4
Affect as observed:  [] Normal . C1 Sulien i
i . [Cheerful [Vfense — ;
oy ‘ [) Blunted [Anxious . i
; . CI Flat oo - E]) Depressed’
eat gry Lo 3
bile (changing) -L Hostile Ds
" (1) Other: . ve
’ Thought process: [-] Well organized Teron | concentration
Coherent ‘(1 Other:

 

   
  

 

. [WAccelerated speech w/abrupt changes from topic to topic ‘
Perception: Inmate claims to hear voices or sounds, which others cannot hear? ? Katto CJ Yes->Desiribe:

 

Inmate claims to see visions of things that others cannot see? TNs: C] Yes Describe:
t

 

. Th ught content ts inmate siperioncing delusions (reflects false personal beliefs)? C No Te Ves Desciibe!

aims Fe have- PTSD) Hp m When mite Was | Killed «
Self-injury: Ideas? o Ll Yes *>Describe:
Threats? @flo o Yes Describe:

Plan? loo Yes->Describe:
Vegetative Function: Appetite (recent change): No LI Yes LJ increase’ Ol Decrease
Din iculty sleeping? o [-] Yes ‘Average hours of siéep at night:

 

 

SAINTLOT, RC AND C.

 

M. WILLIAMS,LPN
56. B/M SANT, A
INMATE c# Y45056._B/ A ROSA GI
‘DCH: ee - SIGNATURE AND STAMP/ PRINT
DATE OF! WAL . Le
INSTITUT:

 

 
Case 3: j8- CV- “004415 oe MAF Pocumept. 11¢. Filed o7le9/20 _Page 46 of G7

wt me mts ee ete ne & Fe ee ea ee mee

 

-hORIDA DEPARTMENT OF CORRECTION®
ae pees EMERGENCY ROOM RECORD
Check all that apply: | Inmate [-] Employee  [[] Visitor
Post-Use-of-Force Exam ["] Injury [_] Physical Altercation

a

 

All inmates must be examined by medical personnel following a use of force. This includes a visual inspection of the entire body to identify any sign of
injury. This exam shall be performed in the medical unit except under unusual circunistance. Injuries shall be documented on the DC4-708, Diagram of
Injury. fa physician/CA ig not present at the time of the exam, a physician/CA must review this form and sign it on the next working day.

Time of occurrence: 20) Time of exam: 4

Description of occurrengé.

 

    

 

Post Use of Chemical Agent Instructions: Shower without soap? RIA (] Yes ([) Refused—+[] educated on importance of showering
(Report any difficulty breathing [7] Remain in upright position[_] Do Not apply lotion to the skin []Splash cool water to eyes 5-10 minutes

Vital Signs:  Temperature{],4 Pulse BO Respiration _[& 02 Sat AZ % Blood Pressure (Z| / “Tb

Arrived via: [Ambulatory CI Stretcher (] Wheelchair [[] Other:

Condition on arrival (check all that apply): A Alert (Oriented x 4 (person, place, time, situation) A Responding to questions verbally

[] Other (requires description in exam atians summary)
Cl C/O pain? If checked, whereas rs Aue “Daw

 

Examination summary: ay a . a . f, }
(
NU Mas Wy om CY Ain WA OTS Ole - ASW AG 1

~~ Ope hes Nines 10. == Paha ated. - tua! 6 “y'all anecto

Sy} Die WLR AAALAN DA Ah ,

plan, Male ts 4 Fipshinnots." Oo" VS HWNL. "Pang tumpinle

 

 

Physician notified? Bo C1 Yes Name: Time:
Treatment provided? No Ci Yes If yes, describe:

 

 

 

 

Response to Treatment:
wiA
- i
Disposition; ( Population Confinement [] Infirmary [1] Hospital [] Rescue (] Other (explain):
SN

 

Discharge Instructions and Education:

 

 

   

     

_. Date/Time: VEIT _

ja4S

~ =+..iea. Health Care: Provider's Signature,and Stamp:,

 

. Saintlot, Roland _..1Sex . . .Canary—Inspector General
DCc# 45056 B/M ——
a , Pink—Local Requirements
7 ‘ Employee Distribution: © White-—Safety Officer/Designee
/Annex QDorm . Canary—Employee Copy
a tn eee ee eee ee Pink--DESTROY. 2 | 8. cee

oy Ds. 12)
ad Incorporated by Reference in Rule 33-602.210, F.A.C.

 
 

 

 

 

 

DEPARTMENT OF CORRECTIONS oo
OFFICE OF HEALTH SERVICES ree Ck fue

INMATE SICK-CALL REQUEST — |...)

 

 

   

 

 

 

 

 

 

 

Job assignment:

Problem: ead

 

Ras
i

| Pass/pass renewal -..

Me DC#:. \ fe |
4 \ 7 ene
a aa
om O \ ft
ih ey
Medication renewal \~ _ , , ;2

O O

  

( Mental Health >

i]

. i Dental e

Medical (explain): Oe

 

Need information (explain):_

  

   

 

 

 

   

 

 

  

 

 

 

 

 

 

 

 

 

 

 

When did problem/symptoms start?

4b
; ., ! £
. h i ih. eon ’
i A Coby } Po EGS 5 v
: ! m bof Gf
. La
‘ DF
iy pf
Ph ‘ f
€ LEE
Ab
\ ea . f
; age - ( i
‘ A 5 sf i ¥
/ / RY be a
: in t ¢ sae é Z
wt i ph a ik
: (
| \ : he
K i Loe fl y }
: i
eC

 

 

 

 

 

~ | ye |.

 

 

Inmate Name“

DCH

 

Date of Birth 47

Institution “soy oe

DC4-698A (Revised 6/11/08)

Distribution; Original—Nursing Supervisor

 

Race/Sex_/~ Pink—Inmate (special housing only-otherwise
destroy copy)

This form is not to be amended, revised, or altered
without approval by the Office Health Services-

Administration

Incorporated by Reference in Rule 33-402.101, F.A.C.

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 48 of 67
DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST

Date: ot, oe cs Time:

 

Inmate Name: =. DC#:

 

Housing assignment:

 

Job assignment:

 

Problem:
Pass/pass renewal

Medication renewal ey / os, ee » Soe}

 

Need information (explain): Raced ple

ooaod

_ Mental Health )

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

C] Dental
C Medical (explain): aN
pha 4 : £ fe é a j f Vit “pf ! : 5 i . he , 1 | ; /
fo, Be pyr D Le
c “ i .
a
& }
7) fs
é A Ly, LC i
When did problem/symptoms start?
vi 4 jog 5 “ | ; . iy
i [A f ae: : i
t ‘
NEE Ee
i. c
fe i é Le, ff fd .
Inmate Name / 23/6004) ff! Distribution: Original—Nursing Supervisor
DCH GY FIG Race/Sex/ 7) 4/7 Pink—Inmate (special housing only-otherwise
Date of Birth; __..’ ey destroy copy)
Institutions ¢4./5 oe i This form is not to be amended, revised, or altered

 

without approval by the Office Health Services-

Administration

DC4-698A (Revised 6/1 1/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
 
   
 

 

 

Date:

Inmate Names”

Job assignment:

DEPARTMENT OF CORRECTIONS

 

 

Housing assignment:

 

OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST

 

Time:&

 

DCH:

 

 

 

Problem: © Citas

” fed y

Boada

Pass/pass renewal

Medication renewal “

 

Mental Health D

 

   

   

Need information (explain): Mepis jeveorhey Fey bigest

 

 

 

      

 

CI Dental
LJ Medical (explain):_ \ C

 

 

 

 

 

 

 

iy

 

 

 

 

 

 

Distribution: Original—Nursing Supervisor

 

 
  

 

fe

DC# Ze é ‘Vy wn 5 &
Date of Birth

Institution -* % . hee betes % ~

DC4-698A (Revised 6/11/08)

Race/Sex__ : Pink—Inmate (special housing only-otherwise
= destroy copy)

This form is not to be amended, revised, or altered
without approval by the Office Health Services-

Administration

Incorporated by Reference in Rule 33-402.101, F.A.C.
Hote 611 YRS She OOM, sh RA MAE RES [ant 112 Filed 06/29/20 Page 50 of 67

K* \i MOTCEMCLG ORIDA
” K Ky Whit uP DEPARTMENT OF CORRECTIONS Mail Number:

INMATE UEST . W Mo, 4 Team Number: 08 Allender
(f- [ b 7 -7) / 7 6 +Q €G | th, - Institution: Santa Rosa CI
ot EN Youtyy Diels
TO: [] Warden [] Classification Metical [-] Dental ain blein
(Check One) CI Asst. Warden [1 Security Mental Health [] Other AtSele cay
Name Number Quarters Job Assignment | Date
‘ytlo aa 13 |-~Nf=- »-)

2

 

 

FROM:

Check here if this is an informal grievance

=x 8 (- 1
Nr

a

SoS
a
M.eced
x heed , LZ Be.
requests one o
informal to in
Inmate (S

L
DO NOT WRITE BELOW THIS LINE

RESPONSE DATE RECEIVED:

[The following pertains to.informal grievances only:
Based on the above information, your grievance is . or Approved). If your informal grievance is denied,
you have the right to submit a formal in with Chapter 33-103.006, F.

Official Name): Official (S : Date:

 

Original: Inmate (plus one copy) /
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rute 33-103 005, Florida Administrative Code,

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/14)
Incorporated by Reference in Rule 33-103.005, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/2 7
=e Ea eu ent [29/20 Page 51 of 67

DEPARTMENT OF CORRECTIONS Mail Number:
INMATE REQUEST Team Number:  O@

pI F-/FOS8 - OLSZ fe forsl Creare Wen Doctel _ instituion: Jeet Zorg EF
TO: TH Warden [(] Classification  (_] Médical ["] Dental Shy

 

 

 

 

 

 

 

 

 

 

(Check One) [-] Asst. Warden [-] Security Mental Health (] Other cto
Inmate Name DC Number Quarters Job Assignment | Date
FROM:
BKokud Jxoblot- Wyse  (B-ai/3 | WA _|5-2)-19
REQUEST Check here if this is an informal grievance

   
   
   

YX © be Zz Ge
V “7% fry.

requests : or P
informal i

Inmate (S DC#: Yu o

SYS
DO NOT WRITE BELOW THIS LINE

RESPONSE DATE RECEIVED:

MSW

Registered Professional
[The following pertains to informa! grievances only: Santa
Based on the above information, your grievanceis . (Returned, Denied, or Approved). If your informal grievance is denied,

you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F

Official Name Official (Si : Date:

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. Ifthe 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/14)
Incorporated by Reference in Rule 33-103.005, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112. Filed 06/29/20 Page 52 of 67

4 ~

 

STATE OF FLORIDA

PARTMENT OF CORRECTIONS ;
INMATE REQUEST ‘DE ° N Mail Number: ____
weeo7—2q Informal Grfeyoree Institution: Sennie Nase CL
: TO: ~ [2 Warden [] Classification [| Medical C] Dental JO da/S s
(Check One) L] Asst. Warden C1 Security E] Mental Health [] Other SSerP On

 

Name DC Number’ Quarters Job Assignment

Blond )9intlol 49056 |B-2U3 |-MA- oe 3

UEST SL; L; Check here if this is an informal grievance
(: ‘

ell
LS

requests

 

Inmate = = a DC#: DP.

 

 

DO NOT: WRITE BELOW THIS LINE

RESPONSE DATE RECEIVED:

[The following pertains to informal grievances only:

Based on the above information, your grievance is or Approved). If your informal grievance is denied,
you have the right to submit a formal grievance in a with Chapter 33-103,006, F

Official Name): . Official : Date:

Original: Inmate (plus one copy) RECEIVED

CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s fMANTAL HEALTH
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code. .

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff. ,

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Admiinisttative Remedy Ped BAUS. the form as

required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no

later than 15 days after the prievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the nex{ repulay wor!
. anta

gor day. tional Inst
DC6-236 (Effective 12/14)

Incorporated by Reference in Rule 33-103.005, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 53 of 67

 

easier STATE OF FLORIDA
INMATE RE QUEST DEPARTMENT OF CORRECTIONS | xb:
L(1~/803,-0/73 Decdor, Yaycholoay, Rycnaac} Institution Siiply Rose
TO: L] Warden L] Classification C] dical Dental Js ez ao
(Check One) [] Asst. Warden [] Security Mental Health Other &

 

 

 

 

 

ate Nf DC Number Quarters ~. | Job Assignment | Date
PROM Labyel JOM gb Jet Vy ses [Bao |—va—_|p/3/)8
REQUEST

Check here if this is an informal grievance

 

 

 

 

Ye

16 lace

a an
“x l

requests in one o ollowing ways: 1) W
informal be to in

&
tionor 2)P

Inmate (Si pc# VOSS
L

 

 

  
   

 

DO NOT WRITE BELOW THIS LINE MUG0 9 2G

RESPONSE DATE RECEIVED:

4

[The following pertains to informai grievances only:

Based on the above information, your grievance is Approved). If your informal grievance is denied,

you have the right to submit a formal grievance in with Chapter 33-103.006, F.A.C.

Official Name): vy ane GL Official (S Date:

Original: Inmate (plus one copy)

; , er stn and ; wa EALTH
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’ MAN TAL H
This form is also used to file informal grievances in accordance with 33-103.005, Florida Administrative Code.

ee\nformal Grievances and Inmate Requests will be responded to withinf10 days following receipt by staff. AUG 0 6 2018
You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no

later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the nexd eaalay sel ‘Kedayectional inst.
DC6-236 (Effective 12/14)

 
 

i

[
Incorporated by Reference-‘in Rule 33-103.005, F.A.C. /

 
 

deed He pede 8:160b0441-TKW-MAF Pocument 112 Filed 06/29/20 Page 54 of 67

 

     
 
 

glk ts Dorne Godt DEPARTMENT OF CORRECTIONS Mail Number:
INMATE REQUES / R ‘ Team Number: DH
UIASS [AL, SCe)oas 9/ Feyvdiole: stitution: Poco Jees>
a OO vd G7 7 lags7>
TO: [] Warden [] Classification dical [1] Dental” Octas . ara
(Check One) (] Asst. Warden ‘(1 Security Mental Health) [[] Other :

 

 
 

 

FROM: one . DC Number Quarters Job Assignment Date
[Kolsud eiertlot |V45056 _|B-g13 |—NA—|3-)-
REQUEST DeCke CFafthelo reel ) Pythatrr 34+ Check here if this is an informal grievance
ec . C

 

 

 

 

 

 

 

   

+a
-

c
requests ways:

DC#:
[St
DO NOT WRITE BELOW THIS LINE

RESPONSE 3 DATE RECEIVED: AUG 9 ’ ang

!

 

[The following pertains to informal grievances

Based on the above information, your grievance is Approved). If your informal grievance is

you have the right to submit a formal ‘accordance with Chapter 33-103.006,

Official Name): V. Ros* Official

Original: Inmate (plus one copy)

CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file MENTAL HEALTH
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code.

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff. ' AU G 0 3 2018

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or.assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regulepaypakpieya Correctional Inst
DC6-236 (Effective 12/14) . .

Incorporated by Reference in Rule 33-103.005, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 55 of 67

 

a STATE OF FLORIDA
INMATE RE QUEST DEPARTMENT OF CORRECTIONS | Matt Nome et
| mi Y3.- ~O ( 13 Devito G Vayicholoay LY Rychs a+r + ___ Institution: ciple se o
TO: [] Warden * (2) Classification C dical | Dental Le a 9 5
(Check One) Ll] Asst. Warden [] Security Mental Health: Other

 

 

 

 

. ate Name DC Number Quarters -*. | Job Assignment Date
MOM Os land Jaiptlee __|Vseste |pa3 |—va-_|/3/)8
REQUEST

Check here if this is.an informal grievance

 

 

 

 

 

A

s

requests
informal

Inmate (S DCH

 

DO NOT WRITE BELOW THIS LINE

 

. AUG U3 LUI8 .
DATE RECEIVED: i

RESPONSE

{The following pertains to informal grievances only:

Based on the above information, your grievance is Approved). If your informal grievance is denied,

you have the right te submit a formal grievance in with Chapter 33-103.006, F.

4

   

Official Name): vy Hane Gl Official (S Date:

Original: Inmate (plus one copy)
HEALTH
CC; Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’ » MARNTAL
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code. .
gnformal Grievances and Inmate Requests. following receipt by staff. AUG. 0 6 2018
You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no

later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or'holiday, the due date shall be the nexé eaularager Kdayectional Inst.
DC6-236 (Effective 12/14)

 

Incorporated by Reference in Rule 33-103.005, F.A.C.

+
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 56 of 67
DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST

 
 
 

 

 

 

 

 

 

        

 

 

   
  
 

Time: ——
2 DC#: } /
Housing assignment:_’ :
. Le’ : : L i, y f . .
Job assignment: /- > tf bes [ort ¥PD j :
Problem: a f £285 je fe
Pass/pass renewal |) p°-7 ye cyt | Mop OF

  

. . ba JL
Medication renewal © “

Oo O OO

Need information (explain); ~ ~

 

( [FY ~~ Mental Health > ee

 

Dental

     
 
     

O O

ical (explain):

{
i

Med

  

 

 

 

 

 

 

 

 

When did problem/ symptoms

Fe bho as Z f .

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

         

eG EA 8 é ( ?
Inmate Name tf peed Loe f Distribution: Original—Nursing Supervisor
DC# yy Le Race/Sex ae Pink——Inmate (special housing only-otherwise
Date of Birth </> : destroy copy)
Institution) «2+ This form is not to be amended, revised, or altered
without approval by the Office Health Services-
fd i Administration

DC4-698A (Revised 6/1 1/08) Incorporated by Reference in. Rule:33-402.101, F.A.C.

 
     
 

th, Pe
© IIS Sit Be ¢9.45-cv-00441-TKW-MAF Document 112 Filed oct ehy h badge! 37 Of Cine &

 

 

Dor Hig- Se py OFFICE OF HEALTH SERVICES
INMATE SICK-CALL REQUEST ere
Vb i\ .
Date: / aL. ‘a WM x Time: — Dey.5s— a bet} WA)
AKA feck +} Os 5 rE

Inmate Name ford Sabnbbs ‘Kees Ee DCH 4546 = 2 SYD: LOPS. POE a

2% FL 49, Se

Housing assignment:6:2)66 = Sy Qt Nine 5 te Wishes Wunbe a, D4, B95,

mee Fa) PR
Job assignment} Ipod - Mac! 209. Motor By Meola ‘Kegper Yes Delph Merb Y 4 uspie
Problem: ‘he Ray ty poe Syeets! LY Kee

Velume > His), Class Stree Music Hi kepe

CT Pass/pass renewal

_ . if
oO Medication renewal @ “2. -tolA Meayself lll never be loyoke,

sicethbr) Cool; Tau Uy ted a4 Haurh do
O Need information lexplit 2D oO Pe

Mental Health Tool ized - 2 [P%cg VPivop ) (-Hoyder, Yeu] Ne yf Tea, "Peles

Kersve Migus Youn),
CI Dental aoe, vs FH ™s 4 “] = Grize| sey: “Webbie
Foe V3) ) ef (Go Nick vga, “Berane”

Cl Medical (explain): Kedah Wack Loo JOS rare 2 Z Dwi ed

fr belervary, 17mg (eve a+ vary Shoot up, T hype =z get this
Meaney, —Kostice tes, db | or Some By J oFEicey-s Ss ZO hope

a Won, C4U%z Zz Weed le loner le a Coespor, Arel All Hy

Prevars, Lhe'pn2 Britel Tal The Grd Loyslty, Cow, Cock sp

ln heve foith HE, Kesi Zin, Lisi +5 help ther LM ( Gore
the Nace gt In juseice Pegle ¢ Kast ~ Cox ic ar Ky Ceely
Clio [set kt wse>r Tose |b Guess Luh at jm AM,

When did problem/symptoms stanrrbreathins | / i197 les del blsck !

W2 dverz knews Deore [5 Kincion Ln thx Laprlry Lo-l Dees
cpepe Ale lebin DS flras ltr "Dltiin Goh / oes rel (0 tf
LO L2 feGple Legh Cele LOL ox [Peles Sofoty

Inmate Rh Se Slob Distribution: Original—Nursing Supervisor

 

 

 

 

 

 

 

-
DC#H_Y ier XS Race/Sex CX . Pink—Inmate (special housing only-otherwise
Date of Birth (472° <3 SF destroy copy)

Institution Mr-lS FegSe CIE This form is not to be amended, revised, or altered

 

without approval by the Office Health Services-
Administration

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
ro

Case 3:18-cv-00441-TKW-MAF Document 112

Filed 06/29/20 Page 58 of 67

 

7 ~ ~y y 7
FLORIDA DEPARTMENT OF CORRECTIONS .
were ee _ _ © Individualized- Service Plan- - - .-—--- tees 7 oo
{Problem Name [Delusions -|probtem # \4 10

 

Problem Description in Behavioral Terms

Problem Frequency, Duration & Intensity

 

Inmate presented with delusional behaviors as evidenced by reporting his dead mother in
a call, responding to internal stimuli, and statements that appear paranoid in nature. He
has also been observed to have bizarre behaviors such as acting like an animal and
crawling over the cage. He has exposed himself to officers and talks about historical
events as current events. IM also has poor Insight and judgment regarding his mental
iliness. IM also has paranoia ¢ over his security.

Frequency: Daily
Duration: Chronic
Intensity: Severe

 

 

Patient will report his thinking as delusional through 5/12/17...

 

 

 

 

 

 

 

 

’ HTreatment Goal: (TE SS

(Target behaviors in measurable ~---- _|He will learn self-soothing skills to decrease his delusional thinking.

terms) . IM will leam various coping strategies stich a6 Téality téstirig to determine if thoughts are teal--—- ---—-=—-——--—-~

Intervention

interventions Frequency (or N/A) intervention Provider (Specify each by name and title)

Case Management ' Weekly M. Dunn, MA, LMFT — MH Professional
{individual Counseling Weekly M. Dunn, MA, LMFT — MH Professional
jPsychiatric Follow Up Weekly L. Lefler, M:D. — Psychiatry

\Medication Management Daily A. Ross, RN, DON — Director or Nursing

Group and Psycho-ed Counseling Weekly Dunn, Englert, Badgley, Scott, Noel, Brown, Ibarra, Treston, Boysen MHP's

Activity Therapy Weekly D. Mason or N. Rascati-Activity Therapist-HSC-IIl

Therapeutic Community Weekly Dunn, Englert, Badgley, Scott, Noel, Brown, Ibarra, Treston, Boysen MHP's

 

 

 

 

 

Name Control

that the IM has

treatment Goal:
arget behaviors in measurable

reatment Goal:
arget behaviors In measurable

&
several ETO's Frequency:
Duration: Past reporting period

Intensity: Warrants medication intervention

anger and

use Various coping strategies to decrease of anger

_ [through 5/12/17

IM will maintain the Information that he received from compieting his anger group

Intervention Provider (Specify each by name and title)

Duration &

RECEIVED
MENTAL HEALTH

020.

Intervention Provider (Specify each by name and title)

 

 

 

 

~MH
Follow
and
MHP's
Inmate Name Saintlot, Roland Current S-Grade: 6 MDST Date: _ 4/12/17
DC# 450 RS _BM.
Date of Birth
Institution Lake CI
DC4-643A (Effective 8/16) In.-"~ -orated by Reference in Rule, 33-601.800, F.A.C.. Page 2 of 3

This form is not to be ar.

id, revised, or altered without approval of the Directs, ‘Tealth Services Administration.
ae

Case 3:18-cv-00

Ti

that a

that havé Tesulted In higher levels of care,

treatment Goal:
arget behaviors.In measurable_.._-

  

441-TKW-MAF Document 112 Filed 06/29/20
os, ™

j Y }
FLORIDA DEPARTMENT OF CORRECTIONS
— ~--Individualized Service. Plan-.. ..

oo

j

medication as

Page 59 of 67

1 was
but denied it when mental health assessed

 

Patient will refrain from threatening suicidal/homicidal behaviors as evidenced by not being admitted to SHOS

5/12/47.
IM

each title

— MH

MHP's
D, Mason

MHP's

jearn and utilize two coping strategies t6 décrease his thoughts of silicide sich as déep breathing or reality” |

 

'Problem Name

Discharge Readiness Skills from MHTF

Problem #

308

 

{Problem Description in Behavioral Terms

Problem Frequency, Duration & Intensity

 

The MDST will meet and documented its clinical justification that the patient's mental

status and level of functioning will enab

le satlsfactory adjustment to a lower level of care. jsulcidal Ideation.

 

IM needs stabilization for his symptoms of psychosis and

 

Treatment Goal:
(Target behaviors In measurable
jterms)

iM will be baseline in his symptoms prior to transferring to a level S4, 1M will have utilize coping strategies to

decrease his symptoms. {M will also consent for medications and mental heaith services.

IM will attend and actively participate in at least one (1) MDST by next review date of 5/12/17 to discuss his
readiness for step-down to TCU, to include identifying relevant strengths, abilities, needs, or potential barriers that

might promote or hinder his success in a less restrictive treatment setting.

 

 

 

 

 

 

 

 

 

 

 

{Interventions Fomverey ( or N/A) Intervention Provider (Specify each by name and title)

Case Management - Weekly M. Dunn, MA, LMFT — MH Professional

Individual Counseling Weekly M. Dunn, MA, LMFT — MH Professional

;Psychiatric Follow Up Weekly i. Lefler, M.D. — Psychiatry

Medication Management Daily A. Ross, RN, DON — Director or Nursing

Group and Psycho-ad Counseling Weekly Dunn, Englert, Badgley, Scott, Noel, Brown, Ibarra, Treston, Boysen MHP's
(Activity Therapy Weekly D. Mason or N. Rascati-Activity Therapist-HSC-IIl

Therapeutic Community Weekly Dunn, Englert, Badgley, Scott, Noel, Brown, Ibarra, Treston, Boysen MHP’s

 

 

\Problem Name other Pathological Behaviors

Problem #_

135

 

IProblem Description in Behavioral Terms

Problem Frequency, Duration & Intensity

 

IM has Increase the number DR's he has received since he arrived at MHTF. His current
BRA with a score of 57 dictates that the IM needs to decrease the number of DR's he

DR's in the past 6 months: 10/12/16 SPOKEN THREATS;
40/12/16 DISOBEYING ORDER; 10/28/16 BATTERY/ATT/CO;

recelves.,

11/02/16 DISOBEYING ORDER; 11/03/16 MISUSE OF STATE
PROP; 11/04/16 DISORDERLY CONDUCT; 11/07/16
DISORDERLY CONDUCT; 11/10/16 BATTERY/ATT/CO;
42/02/16 SPOKEN THREATS; 01/10/17 DISOBEYING ORDER
02/10/17 POSS OF WEAPONS; 02/11/17 SPOKEN THREATS
02/13/17 LEWD OR LASC, EXHIB, .

 

 

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__. This form is not to’ be ar, . id, revised, or altered without approval of the Directc.

dealth Services Administration.

Treatment Goal: inmate will receive 0 DRs through 5/12/17. .
(Target behaviors in measurable He will attend at least 50% of offered mental health services to improve problem solving soe IVE -
terms) IM will also comply with security and Institutional rules as a way to learn Ilfe skills. MENTAL ED
interventions... ._. | requemey for:N/ay intervention Provider (Specify each by name and tte) ne ALTH
Case Management-- -. -- - Weekly - --- --[M. Dunn, MA, LMFT — MH Professional ECD aw.
{Individual Counseling [Weekly M. Dunn, MA, LMET — MH Professional reo eT LUZU
{Psychiatric Follow Up Weekly L. Lefler, M.D. — Psychiatry
|Medication Management Daily A, Ross, RN, DON — Director or Nursing Santa Bose-c
Group and Psycho-ed Counseling [Weekly Dunn, Englert, Badgley, Scott, Noel, Brown, Ibarra, Treston, Boysen MHP's ecttonal inst
Activity Therapy Weekly D. Mason or N. Rascati-Activity Therapist-HSC-IIl" ‘
Therapeutic Community Weekly Dunn, Englert, Badgley, Scott, Noel, Brown, Ibarra, Treston, Boysen MHP's
Inmate Name Saintlot, Roland Current S-Grade: 86 MDST Date: _ 4/12/17
DC# Y¥45056 R/S B/N
Date of Birth | crameumes “ -
Institution  _Lake -
DC4-643A (Effective 8/16) -““-sorporated by Reference in Rule 33-601.800, Fa. Page 1 of 3

. .

 
eee oe

Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 60 of 67
: yO > *y “} 7
FLORIDA DEPARTMENT OF CORRECTIONS
~~ Individualized Service Plan ~~~ ~~ “

F29, Unspecified schizophrenia spectrum and other psychotic

ICD-10
Diagnosis
(code and
description)

& jw Fy [=

 

 

- Alerts:-self-harm/suicide attempts, assaults, escapes, etc...
Assaults: IM has one DR for Aggravated Assault/Staff

 Self-Harm and SHOS/TCU/CSU History! It Is in thé IM's history that he has history of suicidal ldeation’ ~~" mm seen came nel mons
Escapes: None reported -. Allergies: NKDA :

 

 

 

 

Summary Of Institutional Adjustment

Total # of DRs: 6 DRs within the past 6 months: 0 Gain time past 6 months: No gain time

For MHTF/TCU/CSU: Reason for admission according to referral: IM was referred to Lake Cl MHTF from Santa Rosa Annex due to bizarre and
psychotic behaviors that include responding to intemal stimuli, hallucinations of speaking with his dead mother, throwing water and smearing feces,
aggressive behaviors towards staff, poor self-care, impaired Insight/judgment, and not participating in treatment at a lower level of care.

For MHTF/TCU/CSU: Most recent BRA dated 11/8/16 indicates elevated scores of 2 or higher In the following areas: E, Predatory Behavior, G.
Threat to safety of others, H. Homicidal behavior, K. Disruptive Behaviors. IM"s risk assessment dated 2/5/12 indicates that iM is a Risk A

For CM: CM status: CM1_ Date S-Grade assigned: 6 Adjustment: poor

 

 

 

Summary Of Treatment Compliance and Progress

Compliant with the following percentage of Case Management/MHITV: Counseling: 4/4 Psychiatry Apts: 5/5

Compliant with the following percentage of Recreation therapy: 9/9 (1CS) Groups: 12/19 Medications: Court Ordered
Treatment Progress: #110 Delusions: IM has decrease his delusions due to being medicine compllant; #152 Suicidal Behaviors: JM has not reported
any SI/SA/HI since he has arrived to MHTF; #308 Discharge Readiness Skills: IM has asked to be discharged; however, he is still in need of consenting
to mental health services. and needs to be stabilized on hls medications; #104 Anger Management: IM has not reported any anger issues since this last
reporting period. He Is attending groups and socializing more; IM though has had one ETO to decrease agitation; #135 was added to this ISP.

Current Medications: Clonidine 1 mg, Vistoril 75 mg. Cogentin 2 mg

STRENGTHS: Inmate is new to MHTF and his strengths are still being assessed,

WEAKNESSES: Inmate has a history of trauma, MH treatment, and maladaptive behaviors.

 

 

 

‘Other Treatment Related Information & Deferred Problems

IM is a 27 y/o Black male. He is serving a 25 year sentence for 2ND DEG. MURD (ATTEMPT). IM CM status is CM 1. His MH grade is S6. He entered
FDOC on 11/3/10. His EOS/TRD Date: 6/21/34

Mental health treatment prior to incarceration: IM's mental health treatment history is unknown except that he received mental health treatment in
the community, Medical Issues: iM has been diagnosed with HTN, Seizure D/O

Substance Abuse history and treatment received: IM has a history of substance use In the community. It Is also suspected that the IM used
substances In prison. IM Is not required to attend FDOC mandatory Substance Abuse program.

Mental Health History while in Prison: IM has a history of psychosis and SI while he has been incarcerated. His first admission to a higher level of
care was SHOS on 12/28/15-1/8/16, He was admitted to TCU on 4/20/16 to 4/25/16. He was then admitted to CSU on 11/9/16 to 1/15/12. He was then
admitted to MHTF on 1/15/12.

 

 

 

Rationale for any ISP Changes
30 day review MHTF ISP. Admitted to MHTF on 1/15/42: Problem 135 Other Pathological Behaviors have been added to his ISP.

 

 

 

Signatures:

 

M. Dunn, MA, LMFT, MHP

” Centurion of FL/Lake C1 ] {
5 Cele aberManager Date

JJ Ji imenez, - hloe

 
   
 

   

 

 

 

 

 

 

 

 

 

 

, Daghialris st
4/2797 bake CI
Date yc Meson Date
2 Activity I A
Date , ee
Lefler,
uf ' 2419 Psychiaer IT]
{ -t_—__ Inmate/Patient " Date - ocr Other “Lv
{ Target Date (Next Revigu-bate) | 05/12/2017 |
Inmate Name Saintlot, Roland
Dc# _Y45056 RS _B/M MENTAL HEALTH
Date of Birth

 

- Institution Lake Cl . : . - FEB 0 7 2020

DC4-643A (Effective 8/16) Inca “ated by Reference in Rule, 33-601.800, F.A.C + Page 3 of 3
. . _. This form fs not to be amé. _. », revised, or altered without approval of the Director’. _allth Servisbinaindst ntti ing
‘Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 61 of 67

EXTISIT ©.
DEVTAL KEX:

 

 
Case 3:18-cv-00441- TKW- MAF Document 112 Filed 06/29/20 Page 62 of 67
»..¢ DEPARTMENT OF CORRECTIONS »®...4
OFFICE OF HEALTH SERVICES ©

INMATE SICK-CALL REQUEST

Date: = Time:

 

Inmate Name: COA 2 eo DC#:

 

Housing assignment:

 

Job assignment:

 

Problem:
Pass/pass renewal
Medication renewal

Need information (explain):

 

Mental Health

Dental

oeaadacda

Medical (explain)::

 

 

 

 

 

 

 

 

When did problem/symptoms start?

 

 

 

 

 

 

 

Inmate Name : _ Distribution: Original—Nursing Supervisor
DC# Race/Sex Pink-——Inmate (special housing only-otherwise
Date of Birth destroy copy)

Institution This form is not to be amended, revised, or altered

 

without approval by the Office Health Services-
Administration

DC4-698A (Revised 6/11/08) Incorporated by Reference in Rule 33-402.101, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 63 of 67

Date) 0/14

DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

INMATE SICK-CALL REQUEST

 

 

 

 

 

 

 

 

 

 

Time:
Inmate Name:_/ 3 Asef D ppl ef DCH 7"
Housing assignment: é 9
Job assignment: | v] \
Problem:
LC] Pass/pass renewal
L] Medication renewal
O Need information (explain):
C] Mental Health
Dental »
O Medical (explain): Me i c

 

 

 

 

 

  

 

 

 

   

 

 

 

 

 

 

 

 

   

 

 

 

 

 

| : Jé ; i
hy
- f
When did problem/symptoms start? FP Abo orm / i
i : :

Poy ye

A af é ay
Inmate Name__ : Distribution: Original—-Nursing Supervisor
DCH_? Race/Sex_~ yy LO 3 Pink—Inmate (special housing only-otherwise

 

Date of Birth_2”
Institution

 

DC4-698A (Revised 6/11/08)

 

destroy copy)
This form is not to be amended, revised, or altered
without approval by the Office Health Services-

Administration

Incorporated by Reference in Rule 33-402.101, F.A.C.
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 64 of 67

EXIBLT D
DE FENDEN T(5)
SUMMARY JUDGMENT

 
Case 3:18-cv-00441-TKW-MAF Document 112 Filed 06/29/20 Page 65 of 67

“started last week Friday.” See Id. at 35. Plaintiff then later complains about
allegedly chipping his teeth but makes no mention of the November 10, 2016
incident during the complaint. See Id. at 41. No further complains are made about
Plaintiff's teeth. See (Defendants’ Exhibits G-1-G-7). As a result, based on
Plaintiff's injuries not being greater than de minimus in nature, Plaintiff is not
entitled to compensatory or punitive damages.*
CONCLUSION
WHEREFORE, for the foregoing reasons, Defendants respectfully request
this Court enter Summary Judgment in their favor.
Respectfully Submitted,

ASHLEY MOODY
ATTORNEY GENERAL
Office of the Attorney General
The Capitol PL-01

Tallahassee, Florida 32399-1050
Telephone: (850) 414-3300
Facsimile: (850) 488-4872

/s/ Erik Kverne

Erik Kverne

Assistant Attorney General
Florida Bar No.: 99829
Erik.Kverne@myfloridalegal.com

RE ana a seman

 
 
  
 
 

  
  
  

 

* As Plaintiff included language requesting “further relief as the Court deems just
and proper,” (Doc. 35 at 12), Plaintiff appears to be entitled to the possibility of
recovery of nominal damages. See Jackson, 2013 WL at 2; Honors, 2011 WL at 6-
7, n.2, n.3; Holloway, 571 F. Supp. 2d at 1272-73.

__14
Case 3:

     

 

 

 

RSPCA SAME WORE AZ? Filed 06/29/20 Page 86 FB ery
Qani S54 orfectiover) Insviyifor
5350. East Hilton Ka D
Melon, FL 32583 a
“Une Syates Dist lout i
. Nodhen Destick of eee

f O Fice_o6 Ye Cer

IT) Noro Adams Steel; Suite 322,
Tallahassee, Forté Sa 45)- ty

#LE Gp AL. ye == —_
oM. Al LL

    
 

CORRECTIONAL INSTITUTION.

 
sc cranes se

Case 3:18-cv-00441-T ocument 112 Filed 06/29/20

 
    

as SUN 25 2m Qe ,
